Exhibit 10.3

 

Execution Version

 

 

COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT

 

dated as of August 16, 2018

 

among

 

FS ENERGY AND POWER FUND,

 

CERTAIN OF ITS SUBSIDIARIES PARTIES HERETO,

 

JPMORGAN CHASE BANK, N.A.,

as the initial Credit Facility Representative

 

U.S. BANK NATIONAL ASSOCIATION,

as the initial Secured Notes Representative

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

PREAMBLE

1

 

 

SECTION 1. DEFINED TERMS

1

 

 

 

1.1

Definitions

1

 

 

 

SECTION 2. ACCELERATION OF SECURED OBLIGATIONS

9

 

 

 

2.1

Notices of Acceleration

9

2.2

General Authority of the Collateral Agent over the Collateral

10

2.3

Right to Initiate Judicial Proceedings

11

2.4

Right to Appoint a Receiver

11

2.5

Exercise of Powers; Instructions of the Applicable Directing Parties

11

2.6

Remedies Not Exclusive

12

2.7

Waiver and Estoppel

13

2.8

Limitation on Collateral Agent’s Duty in Respect of Collateral

13

2.9

Limitation by Law

13

2.10

Rights of Secured Parties under Secured Instruments

14

2.11

Collateral Use Prior to Acceleration

14

2.12

Remedies Generally

15

2.13

Non-Cash Proceeds

16

 

 

 

SECTION 3. COLLATERAL ACCOUNT; DISTRIBUTIONS

17

 

 

 

3.1

The Collateral Account

17

3.2

Control of Collateral Account

17

3.3

Investment of Funds Deposited in Collateral Account

17

3.4

Identification of Proceeds

18

3.5

Application of Proceeds of Collateral

18

3.6

Amounts Held for Contingent Secured Obligations

22

3.7

Collateral Agent’s Calculations

22

3.8

Pro Rata Sharing

22

3.9

Collateral Account Information and Access

23

 

 

 

SECTION 4. AGREEMENTS WITH COLLATERAL AGENT

23

 

 

 

4.1

Delivery of Secured Instruments

23

4.2

Information as to Secured Parties and Holder Representatives

23

4.3

Compensation and Expenses

24

4.4

Stamp and Other Similar Taxes

24

4.5

Filing Fees, Excise Taxes, Etc.

24

4.6

Indemnification

25

4.7

Collateral Agent’s Lien; Set Off Rights

25

4.8

Further Assurances

25

 

i

--------------------------------------------------------------------------------


 

SECTION 5. THE COLLATERAL AGENT

26

 

 

 

5.1

Appointment

26

5.2

Reliance by Collateral Agent

27

5.3

Rights as a Secured Party

27

5.4

Indemnification

27

5.5

Non-Reliance on Collateral Agent and Other Secured Parties

28

5.6

Failure to Act

28

5.7

Resignation of Collateral Agent

28

5.8

Agents and Attorneys-in-Fact

29

5.9

Co-Collateral Agent; Separate Collateral Agent

29

5.10

Treatment of Payee or Indorsee by Collateral Agent; Representatives of Secured
Parties

31

 

 

 

SECTION 6. MISCELLANEOUS

31

 

 

 

6.1

Notices

31

6.2

No Waivers

31

6.3

Amendments, Supplements and Waivers

32

6.4

Holders of Hedging Obligations

32

6.5

Headings

34

6.6

Severability

34

6.7

Successors and Assigns; Third Party Beneficiaries

34

6.8

Currency Conversions

34

6.9

Acknowledgements

34

6.10

Governing Law

34

6.11

Counterparts

35

6.12

Termination and Release

35

6.13

Additional Grantors

38

6.14

Inspection by Regulatory Agencies

38

6.15

Confidentiality

39

6.16

Submission to Jurisdiction; Waivers

39

6.17

WAIVERS OF JURY TRIAL

40

6.18

Holder Representatives’ Rights and Protections

40

 

 

 

SECTION 7. DESIGNATION OF OTHER PARI PASSU LIEN OBLIGATIONS

40

 

 

 

7.1

Designation of Other Pari Passu Lien Obligations

40

7.2

Designation Notice; Joinder Agreement

40

7.3

Termination of Designation

41

 

 

 

SECTION 8. PROVISIONS RELATING TO SECURED OBLIGATIONS

41

 

 

 

8.1

Controlling Agreement

41

8.2

Incorrect Distribution

41

8.3

Return of Moneys

41

8.4

Parties Having Other Relationships

42

 

ii

--------------------------------------------------------------------------------


 

8.5

Waivers of Rights

42

8.6

Permitted Exercise of other Rights

42

8.7

Amendment and Modification of Secured Instruments

43

8.8

Secured Obligations Unconditional

43

 

 

 

SECTION 9. INSOLVENCY PROCEEDINGS AND RELATED MATTERS

44

 

 

 

9.1

Insolvency Proceedings and Noteholder-Related Secured Parties

44

9.2

Insolvency Proceedings and Credit Facility Secured Parties

45

9.3

Adequate Protection

47

9.4

Post-Petition Interest, etc.

48

9.5

Separate Grants of Security and Separate Classification

48

9.6

Voting

49

 

Exhibits:

 

Exhibit A

Form of Notice of Acceleration

 

Exhibit B

Form of Additional Grantor Joinder Agreement

 

Exhibit C

Form of Notice of Designation

 

Exhibit D

Form of Designated Indebtedness Joinder Agreement

 

 

iii

--------------------------------------------------------------------------------


 

This COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT, dated as of August 16, 2018
(this “Agreement”), among FS ENERGY AND POWER FUND, a Delaware statutory trust
(the “Company”), the subsidiaries of the Company from time to time parties
hereto (the “Subsidiary Guarantors”, and together with the Company, the
“Grantors”), JPMorgan Chase Bank, N.A., as the initial Credit Facility
Representative, U.S. Bank National Association, as the initial Secured Notes
Representative, and JPMorgan Chase Bank, N.A., as Collateral Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Grantors have, pursuant to the terms of the Security Documents
(such term and certain other capitalized terms used hereinafter being defined in
Section 1.1), granted to the Collateral Agent, for the benefit of the Secured
Parties, security interests in the Collateral to secure the Secured Obligations
as provided therein, and

 

WHEREAS, the Grantors and each Holder Representative acting on behalf of the
holders of the Secured Obligations for which it is a representative intend that
the Collateral Agent act as the Collateral Agent for the holders of the Secured
Obligations pursuant to the terms of this Agreement to receive, hold, maintain,
administer and distribute the Collateral and to enforce the Security Documents
and all interests, rights, powers and remedies of the Collateral Agent with
respect thereto or thereunder,

 

NOW, THEREFORE, in consideration of and subject to the premises and the mutual
agreements set forth herein, the parties agree as follows:

 

SECTION 1.
DEFINED TERMS

 

1.1                               Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Effective Date Credit Agreement and the Security Agreement and
used herein shall have the meanings given to them in the Effective Date Credit
Agreement and the Security Agreement, as applicable.

 

(b)                                 The following terms shall have the
respective meanings set forth below:

 

“Agreement” shall mean this Collateral Agency and Intercreditor Agreement.

 

“Applicable Directing Parties” shall mean:

 

(a)                                 in the case of matters relating to the
exercise of rights or remedies (including the taking or refraining from taking
of any action) against or in respect of the Credit Facility First Priority
Collateral or the enforcement of the Security Documents in respect thereof
(including a credit bid in a foreclosure sale), the Credit Facility
Representative;

 

(b)                                 in the case of matters relating to the
exercise of rights or remedies (including the taking or refraining from taking
of any action) against or in respect of the

 

--------------------------------------------------------------------------------


 

Credit Facility Obligations’ Proportionate Share of any Divisible Shared
Collateral or the enforcement of the Security Documents in respect thereof
(including a credit bid in a foreclosure sale), the Credit Facility
Representative;

 

(c)                                  in the case of matters relating to the
exercise of rights or remedies (including the taking or refraining from taking
of any action) against or in respect of the Secured Notes First Priority
Collateral or the enforcement of the Security Documents in respect thereof
(including a credit bid in a foreclosure sale), the Secured Notes
Representative;

 

(d)                                 in the case of matters relating to the
exercise of rights or remedies (including the taking or refraining from taking
of any action) against or in respect of the Secured Notes Obligations’ and Other
Secured Notes Pari Passu Lien Obligations’ Proportionate Share of any Divisible
Shared Collateral or the enforcement of the Security Documents in respect
thereof (including a credit bid in a foreclosure sale), the Secured Notes
Representative;

 

(e)                                  in the case of matters relating to the
exercise of rights or remedies (including the taking or refraining from taking
of any action) against or in respect of the Shared Collateral (other than the
Divisible Shared Collateral), the Instructing Secured Parties;

 

(f)                                   in the case of matters relating to
requests by the Secured Parties to the Company or the Subsidiary Guarantors to
grant or perfect Liens on Collateral as required by any Secured Instrument, or
to request additional information, any Holder Representative;

 

(g)                                  in the case of matters relating to the
release of any Collateral (except as otherwise provided herein), each Holder
Representative; and

 

(h)                                 in the case of matters relating to the
amendment, modification or waiver of the Collateral Agency Agreement or any
other Security Document, or the grant of any forbearance hereunder or
thereunder, or any other matter not covered above, including Section 5.7,
Section 5.9(b), Section 6.12(c), 6.12(e) and 6.12(g), each Holder
Representative.

 

“Bankruptcy Law” shall mean each of the Bankruptcy Code and any similar federal,
state or foreign law for the relief of debtors and/or creditors’ rights.

 

“Borrowing Base” shall have the meaning assigned in, and shall be calculated in
accordance with, the Effective Date Credit Agreement.

 

“Capital Stock” shall have the meaning assigned in the Security Agreement.

 

“Cash Equivalents” shall have the meaning assigned in the Credit Agreement.

 

“Class” shall mean, as the context may require (i) the Credit Agreement
Obligations, (ii) the Secured Notes Indenture Obligations, (iii) the Other
Credit Facility

 

2

--------------------------------------------------------------------------------


 

Pari Passu Lien Obligations of any series represented by a common Holder
Representative or (iv) the Other Secured Notes Pari Passu Lien Obligations of
any series represented by a common Holder Representative, each as a separate
“Class” hereunder.

 

“Collateral” shall mean, collectively, all assets in which the Collateral Agent
is granted a security interest pursuant to this Agreement or any other Security
Document; provided that Collateral shall at any time exclude any Excluded
Assets.

 

“Collateral Account” shall have the meaning assigned in Section 3.1.

 

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
collateral agent pursuant to the terms of the Security Agreement and this
Agreement, and any successor collateral agent appointed thereunder.

 

“Collateral Agent Fees” shall mean all fees, costs and expenses of, and all
outstanding indemnity obligations to the Collateral Agent of the types described
or otherwise specified in Sections 4.3, 4.4, 4.5 and 4.6 and in the other
Security Documents.

 

“Collateral Enforcement Action” shall mean, with respect to any Secured Party,
for such Secured Party, to exercise, seek to exercise, join any Person in
exercising or to institute or to maintain or to participate in any action or
proceeding with respect to, any rights or remedies with respect to any
Collateral, including (i) instituting or maintaining, or joining any Person in
instituting or maintaining, any enforcement, contest, protest, attachment,
collection, execution, levy or foreclosure action or proceeding with respect to
any Collateral, whether under any Secured Instrument, Security Document or
otherwise, (ii) exercising any right of set-off with respect to any Grantor with
respect to the Secured Obligations, or (iii) exercising any other right or
remedy under the UCC of any applicable jurisdiction or under any Bankruptcy Law
or other applicable law.

 

“Covered Debt Amount” shall have the meaning assigned in, and shall be
calculated in accordance with, the Effective Date Credit Agreement.

 

“Credit Agreement” shall mean (i) the Senior Secured Credit Agreement, dated as
of August 16, 2018, among the Company, the lenders and agents parties thereto,
and JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, and
the other agents named therein, and (ii) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred in a Qualifying Refinancing to
Refinance (with the same or different lenders) in whole or in part (under one or
more separate agreements) the Indebtedness and other obligations outstanding
under the Credit Agreement referred to in clause (i) above or any other
agreement or instrument referred to in this clause (ii) and designated by the
Company as Refinancing Debt (with the consent of the Credit Facility
Representative unless each then existing Credit Agreement has been paid in
full).

 

“Credit Agreement Administrative Agent” shall have the meaning assigned in the
Security Agreement.

 

3

--------------------------------------------------------------------------------


 

“Credit Facility First Priority Collateral” shall have the meaning assigned in
the Security Agreement.

 

“Credit Agreement Obligations” shall have the meaning assigned in the Security
Agreement.

 

“Credit Facility Obligations” shall have the meaning assigned in the Security
Agreement.

 

“Credit Facility Representative” shall mean (i) unless each Credit Agreement has
been paid in full, the Credit Agreement Administrative Agent and (ii) from and
after the time that each Credit Agreement has been paid in full, the Holder
Representative for the series of Other Credit Facility Pari Passu Lien
Obligations with the then greatest Outstanding Amount.

 

“Credit Facility Secured Parties” shall have the meaning assigned in the
Security Agreement.

 

“Distribution Date” means, at any time a Notice of Acceleration is in effect,
the first Business Day of each calendar month.

 

“Divisible Shared Collateral” means, at any time, cash.

 

“Effective Date” shall mean August 16, 2018.

 

“Effective Date Credit Agreement” shall mean the Credit Agreement as in effect
on the Effective Date, without giving effect to any amendment, supplement,
restatement or other modification.

 

“Effective Date Secured Notes Indenture” shall mean the Secured Notes Indenture
as in effect on the Effective Date, without giving effect to any amendment,
supplement, restatement or other modification.

 

“Excluded Assets” shall have the meaning assigned in the Security Agreement.

 

“Grantors” shall have the meaning assigned in the preamble hereto.

 

“Hedging Obligations” shall have the meaning assigned in the Security Agreement.

 

“Holder Representatives” shall have the meaning assigned in the Security
Agreement.

 

“Indebtedness” shall mean, of any Person at any date, all indebtedness of such
Person for borrowed money including, without limitation, contingent and matured
obligations in respect of letters of credit.

 

“Indemnified Parties” shall have the meaning assigned in Section 4.6.

 

4

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” shall mean each of the following, in each case with
respect to the Company or any other Grantor: (a) (i) any voluntary or
involuntary case or proceeding under any Bankruptcy Law or any other voluntary
or involuntary insolvency, reorganization or bankruptcy case or proceeding,
(ii) any case or proceeding seeking receivership, liquidation, reorganization,
winding up or other similar case or proceeding, (iii) any case or proceeding
seeking arrangement, adjustment, protection, relief or composition of any debt
and (iv) any case or proceeding seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee or other similar official and
(b) any general assignment for the benefit of creditors.

 

“Instructing Secured Parties” shall mean, on any date, Secured Parties holding
more than 50% of the sum of the aggregate Outstanding Amount under the Secured
Instruments on such date.

 

“Interest Proceeds” means all payments of interest or dividends received by any
Grantor in respect of any Portfolio Investments (including if such Portfolio
Investment constitutes an Excluded Asset) or Cash Equivalents, all payments of
fees and other similar amounts received by any Grantor (including commitment
fees, facility fees, late payment fees, amendment fees and waiver fees, but
excluding syndication or other up-front fees) and all amounts received by any
Grantor under hedge agreements (other than termination payments or payments upon
notional reductions).

 

“Lender” shall have the meaning assigned in the Credit Agreement.

 

“Noteholder-Related Secured Parties” shall have the meaning assigned in the
Security Agreement.

 

“Noteholder Secured Parties” shall have the meaning assigned in the Security
Agreement.

 

“Notes Priority Collateral Coverage Ratio” shall have the meaning assigned in,
and shall be calculated in accordance with, the Effective Date Secured Notes
Indenture.

 

“Notice Effective Time” shall mean, with respect to a Notice of Acceleration or
a Notice of Cancellation or a notice of an Event of Default that has occurred
and is continuing, as the case may be, the time of the Collateral Agent’s
delivery of a written acknowledgement of its receipt of such notice, which
written acknowledgement shall be delivered by the Collateral Agent no later than
the second Business Day after the Business Day on which such Notice of
Acceleration, Notice of Cancellation or notice of an Event of Default containing
the information required hereby is received at the address of the Collateral
Agent specified for notices in this Agreement.

 

“Notice of Acceleration” shall mean a written notice delivered to the Collateral
Agent by a Holder Representative in respect of the Secured Obligations for which
such Holder Representative acts, stating that (a) the Secured Obligations for
which such Holder Representative acts as a representative have not been paid in
full at the stated final maturity thereof and any applicable grace period has
expired or (b) an Event of Default has occurred under and as defined in the
provisions of the Secured Instruments for which

 

5

--------------------------------------------------------------------------------


 

such Holder Representative acts as a representative and, as a result thereof,
the related Secured Obligations outstanding under such Secured Instruments have
become (or have been declared to be) due and payable in accordance with the
terms of such Secured Instruments and have not been paid in full or, in the case
of any reimbursement obligation in respect of an outstanding letter of credit or
letter of guarantee outstanding under such Secured Instrument, that the
requirement for immediate cash collateralization under such Secured Instrument
has not been satisfied.  Each Notice of Acceleration shall be in substantially
the form and substance of Exhibit A.

 

“Notice of Cancellation” shall have the meaning assigned in Section 2.1(c).

 

“Notice of Designation” shall have the meaning assigned in Section 7.2.

 

“Outstanding Amount” shall mean (a) with respect to Indebtedness, the aggregate
outstanding principal amount thereof determined in accordance with the
applicable Secured Instrument, (b) with respect to banker’s acceptances, letters
of credit or letters of guarantee, if any, the aggregate undrawn, unexpired face
amount thereof plus the aggregate unreimbursed drawn amount thereof and (c) with
respect to any Hedging Obligation, at any time, the aggregate amount of the
Company’s or such Subsidiary’s termination liability thereunder, calculated
assuming that a termination event has occurred thereunder at such time.

 

“paid in full” or “payment in full” or “pay such amounts in full” shall mean,
with respect to any Secured Obligations (other than contingent indemnification
obligations for which no claim has been made), the payment in full in cash of
all amounts owing with respect to the Secured Obligations (other than
(x) contingent indemnification obligations and (y) as part of a Refinancing),
including the principal of, accrued (but unpaid) interest (including
Post-Petition Interest if applicable) and premium, if any on all such Secured
Obligations and, with respect to letters of credit outstanding thereunder,
delivery of cash collateral or backstop letters of credit in respect thereof in
compliance with the applicable Secured Instruments in each case, after or
concurrently with termination of all commitments thereunder and payment in full
of all fees payable at or prior to the time such principal and interest are
paid.

 

“Person” shall mean an individual, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including but not
limited to, a government or political subdivision or any agency or
instrumentality thereof.

 

“Post-Petition Interest” shall mean all interest and entitlement to fees or
expenses or other charges accruing or that would have accrued after the
commencement of any Insolvency Proceeding, irrespective of whether a claim for
post-filing or post-petition interest or entitlement to fees or expenses or
other charges is allowed or allowable in any such Insolvency Proceeding.

 

“Post-Petition Securities” shall mean any debt securities or other Indebtedness
received in full or partial satisfaction of any claim as part of any Insolvency
Proceeding.

 

6

--------------------------------------------------------------------------------


 

“Principal Proceeds” means all amounts received by any Grantor with respect to
the Portfolio Investments (including if such Portfolio Investment constitutes an
Excluded Asset) or any other Collateral, and all amounts otherwise on deposit in
any Securities Account or Deposit Account, in each case other than Interest
Proceeds and Excluded Assets.

 

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property, Pledged
Stock or Portfolio Investments, collections thereon or distributions or payments
with respect thereto.

 

“Proportionate Share” means, following delivery of a Notice of Acceleration,
(i) with respect to Credit Facility Obligations, a ratio equal to the aggregate
Outstanding Amount of Credit Facility Obligations over the aggregate Outstanding
Amount of all Secured Obligations or (ii) with respect to Secured Notes
Obligations, a ratio equal to the aggregate Outstanding Amount of Secured Notes
Obligations over the aggregate Outstanding Amount of all Secured Obligations, in
each case determined as of the related Notice Effective Time.

 

“Qualifying Refinancing” shall mean any Refinancing of any Secured Obligations
that is not prohibited by the then extant Secured Instruments.

 

“Refinancing” shall mean, with respect to any Indebtedness, such Indebtedness
after giving effect to any refinancing, extension, renewal, defeasance,
amendment, restatement, modification, supplement, restructuring, replacement,
exchange, refunding or repayment thereof, or other Indebtedness (including under
any Post-Petition Securities received on account of such Indebtedness) issued as
part of any refinancing, extension, renewal, defeasance, amendment, restatement,
modification, supplement, restructuring, replacement, exchange, refunding or
repayment thereof, and the term “Refinance” has a correlative meaning.

 

“Refinancing Debt” shall mean, collectively, any Indebtedness or other financial
accommodations incurred by the Company in a Qualifying Refinancing of Credit
Agreement Obligations or Secured Notes Indenture Obligations and designated by
the Company as “Refinancing Debt” pursuant to Section 7.2.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents and advisors of such Person and such Person’s
Affiliates.

 

“Release Conditions” shall mean the conditions for the release of Collateral in
any Secured Instrument (other than any Hedging Agreement).

 

“Responsible Officer” shall mean, as to the Company, any President, any
Executive Vice President, any Senior Vice President, any Vice President, the
Chief Executive Officer or the Chief Financial Officer.

 

7

--------------------------------------------------------------------------------


 

“Secured Hedge Providers” means, collectively, each holder of Hedging
Obligations.

 

“Secured Instruments” shall have the meaning assigned in the Security Agreement.

 

“Secured Notes Indenture” shall mean (i) the Indenture dated as of August 16,
2018, between the Company and the initial Secured Notes Representative, as
Trustee (the initial Secured Notes Representative in such capacity, the
“Trustee”), and (ii) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any Indebtedness or other financial accommodation that
has been incurred in a Qualifying Refinancing to Refinance (with the same or
different lenders) in whole or in part (under one or more separate agreements)
the Indebtedness and other obligations outstanding under the indenture referred
to in clause (i) above or any other agreement or instrument referred to in this
clause (ii) and designated by the Company as Refinancing Debt (with the consent
of the Secured Notes Representative unless each then existing Credit Agreement
has been paid in full) .

 

“Secured Notes First Priority Collateral” shall have the meaning assigned in the
Security Agreement.

 

“Secured Notes Indenture Obligations” shall have the meaning assigned in the
Security Agreement.

 

“Secured Notes Obligations” shall have the meaning assigned in the Security
Agreement.

 

“Secured Notes Representative” shall mean (i) unless each Secured Notes
Indenture has been paid in full, the Trustee, and (ii) from and after the time
that each Secured Notes Indenture has been paid in full, the Holder
Representative for the series of Other Secured Notes Pari Passu Lien Obligations
with the then greatest Outstanding Amount.

 

“Secured Obligations” shall have the meaning assigned in the Security Agreement.

 

“Secured Parties” shall have the meaning assigned in the Security Agreement.

 

“Security Agreement” shall mean the Guarantee and Security Agreement, dated as
of the Effective Date, executed and delivered by the Company and each Subsidiary
Guarantor in favor of the Collateral Agent.

 

“Security Documents” shall means collectively, this Agreement, the Security
Agreement, all Uniform Commercial Code financing statements filed with respect
to the security interests in the Collateral created pursuant hereto and all
other assignments, pledge agreements, security agreements, control agreements
and other instruments executed and delivered on or after the date hereof by any
of the Grantors pursuant hereto

 

8

--------------------------------------------------------------------------------


 

or otherwise providing or relating to any collateral security for any of the
Secured Obligations.

 

“UCC” shall have the meaning assigned in the Security Agreement.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and section, section, exhibit, schedule and annex references are to
this Agreement unless, respectively, otherwise specified.  References to
agreements defined in Section 1.1(b) shall, unless otherwise specified, be
deemed to refer to such agreements as amended, supplemented, restated or
otherwise modified from time to time.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

(f)                                   The words “include”, “includes” and
“including” shall be deemed to be followed by “without limitation” whether or
not they are in fact followed by such words or words of like import.

 

SECTION 2.
ACCELERATION OF SECURED OBLIGATIONS

 

2.1                               Notices of Acceleration.

 

(a)                                 Upon receipt by the Collateral Agent of a
Notice of Acceleration, the Collateral Agent shall promptly notify the Company
and the Holder Representatives of the receipt and contents thereof.  So long as
such Notice of Acceleration is in effect, upon the direction of the Applicable
Directing Parties, as provided herein, the Collateral Agent shall exercise the
rights and remedies provided in this Agreement and in the other Security
Documents.  The Collateral Agent is not empowered to take any Collateral
Enforcement Action hereunder or under any other Security Document unless a
Notice of Acceleration is in effect.  The Collateral Agent and the Secured
Parties agree, solely for their own benefit (and not for the benefit of the
Grantors), that the Collateral Agent shall exercise all of its powers, rights
and remedies hereunder and under the Security Documents upon direction in
writing from the Applicable Directing Parties directing such exercise.  For
purposes of this Agreement, a Notice of Acceleration shall be considered to be
in effect as of the Notice Effective Time.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, a Notice of Acceleration shall be deemed to be in effect as of
the Notice Effective Time whenever (x) an Event of Default under clause (i),
(j) or (k) of Article VII of the Credit Agreement or under clause (5) of
Section 6.01 of the Secured Notes Indenture (or the corresponding provision of
any Secured Instrument) has occurred and is continuing and (y) the Collateral
Agent is notified by a Holder Representative that such Event of Default has
occurred.  A Notice of Acceleration, once effective, shall remain in effect
unless and until it is cancelled as provided in Section 2.1(c).

 

9

--------------------------------------------------------------------------------


 

(c)                                  Any Holder Representative shall be entitled
to cancel any Notice of Acceleration delivered by such Holder Representative by
delivering a written notice of cancellation thereof (a “Notice of Cancellation”)
to the Collateral Agent either before or after the Collateral Agent takes any
action to exercise any remedy with respect to the Collateral; provided, that
(x) if the Collateral Agent has received a Notice of Cancellation and thereupon
no other Notices of Acceleration are then in effect, such notice shall serve as
direction from the Applicable Directing Parties to the Collateral Agent, with
respect to any actions taken by the Collateral Agent prior to receipt of such
Notice of Cancellation to exercise any remedy or remedies with respect to the
Collateral that can, in a commercially reasonable manner, be reversed, cancelled
or stopped, take commercially reasonable steps to reverse, cancel or stop such
actions, and (y) any action taken by the Collateral Agent prior to receipt of
such Notice of Cancellation to exercise any remedy or remedies with respect to
the Collateral that cannot, in a commercially reasonable manner, be reversed,
cancelled or stopped, may be completed.  The Collateral Agent shall promptly
(but in any event not later than on the second Business Day following the
Business Day of the Collateral Agent’s actual receipt thereof) notify the
Company and the Holder Representatives as to the receipt and contents of any
such Notice of Cancellation.  Subject to any Applicable Law, the Collateral
Agent shall not be liable to any Person for any losses, damages or expenses
arising out of or related to actions taken at the direction of the Applicable
Directing Parties after the issuance of a Notice of Cancellation.  For purposes
of this Agreement, a Notice of Cancellation shall be considered to be in effect
as of the Notice Effective Time.

 

2.2                               General Authority of the Collateral Agent over
the Collateral.  Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full power and
authority in its or his own name at any time when a Notice of Acceleration is in
effect (and at any time in connection with the creation and perfection of
security interests in the Collateral), from time to time in the Collateral
Agent’s discretion, subject to Section 2.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Agreement and the other
Security Documents and accomplish the purposes hereof and thereof and, without
limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent, subject to Section 2.1, the power and right on behalf of such
Grantor, without notice to or further assent by any Grantor to take any
Collateral Enforcement Actions permitted under the Security Documents and to do,
at its option and at the expense and for the account of Grantors, all acts and
things which the Collateral Agent deems necessary or appropriate to protect or
preserve the Collateral and to realize upon the Collateral in accordance with
the provisions of the Security Documents.  Notwithstanding the foregoing, so
long as no Notice of Acceleration is in effect, upon the direction of the
Applicable Directing Parties, as provided herein, the Collateral Agent shall
take such actions as are permitted by this Agreement or the other Security
Documents.  Such actions may include, but are not limited to, taking action to
create and perfect the Liens granted pursuant to the Security Documents in
accordance with the Secured Instruments, this Agreement and the other Security
Documents, releases of Liens on the Collateral in accordance with this
Agreement, receipt and delivery of information required to be delivered pursuant
to this Agreement and the other Security Documents and to accept deposits to and
make withdrawals from the Collateral Account

 

10

--------------------------------------------------------------------------------


 

and to invest amounts therein in each case in accordance with the terms of this
Agreement and the other Security Documents.

 

2.3                               Right to Initiate Judicial Proceedings.  If a
Notice of Acceleration is in effect, the Collateral Agent, upon the direction of
the Applicable Directing Parties, as provided herein, and otherwise subject to
the provisions of Section 2.5(b), Section 5 and Section 9: (i) shall have the
right and power to institute and maintain such suits and proceedings as it may
deem appropriate to protect and enforce the rights vested in it by this
Agreement and each other Security Document and (ii) may, either after entry, or
without entry, proceed by suit or suits at law or in equity to enforce such
rights and to foreclose upon the Collateral and to sell all or, from time to
time, any of the Collateral under the judgment or decree of a court of competent
jurisdiction.

 

2.4                               Right to Appoint a Receiver. If a Notice of
Acceleration is in effect, upon the filing of a bill in equity or other
commencement of judicial proceedings to enforce the rights of the Collateral
Agent under this Agreement or any other Security Document, the Collateral Agent
shall, upon the direction of the Applicable Directing Parties, as provided
herein, to the extent permitted by law, with notice to the Company but without
notice to any party claiming through the Grantors, without regard to the
solvency or insolvency at the time of any Person then liable for the payment of
any of the Secured Obligations, without regard to the then value of the
Collateral, and without requiring any bond from any complainant in such
proceedings, be entitled as a matter of right to the appointment of a receiver
or receivers (who may be the Collateral Agent) of the Collateral, or any part
thereof, and of the rents, issues, tolls, profits, royalties, revenues and other
income thereof, pending such proceedings, with such powers as the court making
such appointment shall confer, and to the entry of an order directing that the
rents, issues, tolls, profits, royalties, revenues and other income of the
property constituting the whole or any part of the Collateral be segregated,
sequestered and impounded for the benefit of the Collateral Agent and the
Secured Parties, and each Grantor irrevocably consents to the appointments of
such receiver or receivers and to the entry of such order; provided that,
notwithstanding the appointment of any receiver, the Collateral Agent shall be
entitled to retain possession and control of all cash and Cash Equivalents
constituting Collateral held by or deposited with it pursuant to this Agreement
or any other Security Document.

 

2.5                               Exercise of Powers; Instructions of the
Applicable Directing Parties.

 

(a)                                 Upon the direction of the Applicable
Directing Parties, as provided herein, all of the powers, remedies and rights of
the Collateral Agent as set forth in this Agreement may be exercised by the
Collateral Agent in respect of any Security Document as though set forth in full
therein and all of the powers, remedies and rights of the Collateral Agent, each
Holder Representative and the other Secured Parties as set forth in any Security
Document may be exercised from time to time as herein and therein provided.  In
the event of any conflict between the provisions of any other Security Document
and the provisions hereof, the provisions of this Agreement shall govern.

 

(b)                                 The Applicable Directing Parties shall at
all times have the right, by one or more notices in writing executed and
delivered to the Collateral Agent (or by telephonic notice promptly confirmed in
writing), to direct the time, method and place of conducting any

 

11

--------------------------------------------------------------------------------


 

proceeding for any right or remedy available to the Collateral Agent, or of
exercising any trust or power conferred on the Collateral Agent, or for the
appointment of a receiver, or to direct the taking or the refraining from taking
of any action authorized by this Agreement or any other Security Document;
provided that (i) such direction shall not conflict with any Applicable Law or
this Agreement or any other Security Document, (ii) the Collateral Agent shall
be reasonably indemnified as provided in Section 5.4 and (iii) no Collateral
Enforcement Action may be taken unless a Notice of Acceleration is in effect. 
In the absence of such direction, the Collateral Agent shall have no duty to
take or refrain from taking any action, nor any liability for refraining from
taking any action in the absence of such direction.

 

(c)                                  Except as permitted in Section 8.6, no
Holder Representative or other Secured Party, other than the Collateral Agent,
shall do (and no such Holder Representative or other Secured Party (other than
the Applicable Directing Parties) shall direct the Collateral Agent to do) any
of the following without the consent of the Applicable Directing Parties:
(i) take any Collateral Enforcement Action or (ii) object to, contest or take
any other action that is reasonably likely to hinder (1) any Collateral
Enforcement Action initiated by the Collateral Agent, (2) any release of
Collateral permitted under Section 6.12, whether or not done in consultation
with or with notice to such Secured Party, or (3) any decision by the Applicable
Directing Parties to forbear or refrain from bringing or pursuing any such
Collateral Enforcement Action or to effect any such release.  In the event that
the Applicable Directing Parties consent to any such actions by a Holder
Representative or other Secured Party, the Applicable Directing Parties shall
simultaneously provide written notice of such consent to the Collateral Agent.

 

2.6                               Remedies Not Exclusive.

 

(a)                                 No remedy conferred upon or reserved to the
Collateral Agent herein or in the other Security Documents is intended to be
exclusive of any other remedy or remedies, but every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or in
any other Security Document or now or hereafter existing at law or in equity or
by statute.

 

(b)                                 No delay or omission by the Collateral Agent
to exercise any right, remedy or power hereunder or under any other Security
Document shall impair any such right, remedy or power or shall be construed to
be a waiver thereof, and every right, power and remedy given by this Agreement
or any other Security Document to the Collateral Agent may, subject to the terms
hereof, be exercised from time to time and as often as may be deemed expedient
by the Collateral Agent.

 

(c)                                  If the Collateral Agent shall have
proceeded to enforce any right, remedy or power under this Agreement or any
other Security Document and the proceeding for the enforcement thereof shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then the Grantors, the Collateral Agent and
the Secured Parties shall, subject to any determination in such proceeding,
severally and respectively be restored to their former positions and rights
hereunder or thereunder with respect to the Collateral and in all other
respects, and thereafter all rights, remedies and powers of the Collateral Agent
shall continue as though no such proceeding had been taken.

 

12

--------------------------------------------------------------------------------


 

(d)                                 All rights of action and of asserting claims
upon or under this Agreement and the other Security Documents may be enforced by
the Collateral Agent without the possession of any Secured Instrument or
instrument evidencing any Secured Obligation or the production thereof at any
trial or other proceeding relative thereto, and any suit or proceeding
instituted by the Collateral Agent shall be, subject to Section 5.10, brought in
its name as Collateral Agent and any recovery of judgment shall be held as part
of the Collateral.

 

2.7                               Waiver and Estoppel.

 

(a)                                 Each Grantor agrees, to the extent it may
lawfully do so, that it will not at any time in any manner whatsoever claim, or
take the benefit or advantage of, any appraisement, valuation, stay, extension,
moratorium, turnover or redemption law, or any law permitting it to direct the
order in which the Collateral shall be sold, now or at any time hereafter in
force, which may delay, prevent or otherwise affect the performance or
enforcement of this Agreement or any other Security Document and hereby, to the
fullest extent permitted by any Applicable Law, waives all benefit or advantage
of all such laws and covenants that it will not hinder, delay or impede the
execution of any power granted to the Collateral Agent in this Agreement or any
other Security Document but will suffer and permit the execution of every such
power as though no such law were in force; provided that nothing contained in
this Section 2.7(a) shall be construed as a waiver of any rights of the Grantors
under any applicable Bankruptcy Law.

 

(b)                                 Each Grantor, to the extent it may lawfully
do so, on behalf of itself and all who may claim through or under it, including,
without limitation, any and all subsequent creditors, vendees, assignees and
lienors, waives and releases all rights to demand or to have any marshalling of
the Collateral upon any sale, whether made under any power of sale granted
herein or in any other Security Document or pursuant to judicial proceedings or
upon any foreclosure or any enforcement of this Agreement or any other Security
Document and consents and agrees that all the Collateral may at any such sale be
offered and sold as an entirety.

 

(c)                                  Each Grantor waives, to the extent
permitted by applicable law, presentment, demand, protest and any notice of any
kind (except notices explicitly required hereunder, under any Secured Instrument
or under any other Security Document) in connection with this Agreement and the
other Security Documents and any action taken by the Collateral Agent with
respect to the Collateral.

 

2.8                               Limitation on Collateral Agent’s Duty in
Respect of Collateral.  Beyond its duties as to the custody of Collateral
expressly provided herein or in any other Security Document and to account to
the Secured Parties and the Grantors for moneys and other property received by
it hereunder or under any other Security Document, the Collateral Agent shall to
the extent not prohibited by Applicable Law not have any duty to the Grantors or
to the Secured Parties as to any Collateral in its possession or control or in
the possession or control of any of its agents or nominees, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.

 

2.9                               Limitation by Law.  All rights, remedies and
powers provided in this Agreement or any other Security Document may be
exercised only to the extent that the exercise thereof does not violate any
Applicable Law, and all the provisions hereof are intended to be

 

13

--------------------------------------------------------------------------------


 

subject to all applicable mandatory Requirements of Law which may be controlling
and to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable in whole or in part or not entitled to be
recorded, registered or filed under the provisions of any applicable law.

 

2.10                        Rights of Secured Parties under Secured
Instruments.  Notwithstanding any other provision of this Agreement or any other
Security Document, the right of each Secured Party to receive payment of the
Secured Obligations held by such Secured Party when due (whether at the stated
maturity thereof, by acceleration or otherwise) as expressed in the related
Secured Instrument or other instrument evidencing or agreement governing a
Secured Obligation or to institute suit for the enforcement of such payment on
or after such due date or to exercise any other remedy it may have as an
unsecured creditor against the Grantors, and the obligation of the Grantors to
pay such Secured Obligations when due, shall not be impaired or affected without
the consent of such Secured Party given in the manner prescribed by the Secured
Instrument under which such Secured Obligation is outstanding; provided,
however, that in the event any Secured Party becomes a judgment lien creditor or
otherwise obtains any Lien as a result of its enforcement of its rights as an
unsecured creditor, such judgment lien and the Collateral subject thereto shall
be subject to all of the terms and conditions of this Agreement and such Secured
Party shall assign such Lien to the Collateral Agent for inclusion as Collateral
or hold such Lien for the benefit of the Secured Parties, in each case as
directed by the Applicable Directing Parties.

 

2.11                        Collateral Use Prior to Acceleration.

 

(a)                                 So long as no Notice of Acceleration shall
be in effect, the Grantors shall have the right:

 

(i)                                     to remain in possession and retain
exclusive control of the Collateral (except for such property which the Grantors
are required to give possession of or control over to the Collateral Agent
pursuant to the terms of any Security Document) with power freely and without
let or hindrance on the part of the Secured Parties (except as set forth in the
Secured Instruments) to operate, manage, develop, use and enjoy the Collateral,
to receive the rents, issues, tolls, profits, royalties, revenues and other
income thereof, and

 

(ii)                                  to sell or otherwise dispose of, free and
clear of the Lien created by this Agreement and the other Security Documents,
any Collateral if such sale or other disposition is not prohibited by the
Secured Instruments or has been expressly approved in accordance with the terms
of the Secured Instruments,

 

The Collateral Agent shall have no duty to monitor the exercise by the Grantors
of their rights under this Section 2.11(a).

 

(b)                                 So long as no Notice of Acceleration is in
effect, (i) in the event of a partial sale or other disposition or return of
capital of a financial instrument that is partially pledged as two or more of
the categories of Secured Notes First Priority Collateral, Credit Facility First
Priority Collateral and Shared Collateral, subject to the Company’s rights to
release Collateral as provided in Section 6.12 and to redesignate Collateral as
provided in Sections 8.2

 

14

--------------------------------------------------------------------------------


 

and 8.3 of the Security Agreement, such sale, disposition or return of capital
shall be deemed to, first, reduce the portion of such financial instrument
constituting Shared Collateral, second, to the extent the Notes Priority
Collateral Coverage Ratio exceeds 1.50 to 1.0 and/or the ratio of the Borrowing
Base to the Covered Debt Amount exceeds 1.00 to 1.00, on a pro rata basis to
reduce any positive amount of such excess(es) based on the respective amount of
such excesses and, third, on a pro rata basis to reduce the amount of such
financial instrument included in the Secured Notes First Priority Collateral and
the Credit Facility First Priority Collateral based on the respective principal
amount of Secured Notes Obligations, on the one hand, and Credit Facility
Obligations, on the other hand, and (ii) all distributions and transfers of cash
and cash and cash equivalents by a Grantor to a Person that is not a Grantor
shall be deemed to, first, reduce cash and cash equivalents constituting Shared
Collateral, second, to the extent the Notes Priority Collateral Coverage Ratio
exceeds 1.50 to 1.0 and/or the ratio of the Borrowing Base to the principal
amount of Credit Facility Obligations (to the extent included in the Covered
Debt Amount) exceeds 1.00 to 1.00, on a pro rata basis to reduce any positive
amount of such excess(es) based on the respective amount of such excesses and,
third, on a pro rata basis to reduce the amount of cash and cash equivalents
included in the Secured Notes First Priority Collateral and the Credit Facility
First Priority Collateral based on the respective Outstanding Amounts of Secured
Notes Obligations, on the one hand, and Credit Facility Obligations, on the
other hand; provided, that no disposition, distribution or transfer of cash and
cash equivalents constituting any portion of the Collateral may be made by any
Grantor unless such distribution or transfer is permitted (or not prohibited) by
the Credit Agreement, the Secured Notes Indenture and the other Secured
Instruments.

 

(c)                                  When a Notice of Acceleration is in effect,
cash Proceeds (including Cash Equivalents, checks and similar items) received by
the Collateral Agent in connection with the sale or other disposition of, or
collections on or of, Collateral or otherwise received in respect of the
Collateral shall be deposited in the Collateral Account.  Any such Proceeds (and
other items) received by any Grantor shall be held by such Grantor in trust for
the Collateral Agent, shall be segregated from other funds of such Grantor and
shall, forthwith upon receipt by such Grantor, be identified as Credit Facility
First Priority Collateral, Secured Notes First Priority Collateral or Shared
Collateral and turned over to the Collateral Agent, in same form as received by
such Grantor (duly indorsed to the Collateral Agent, if required) for deposit in
the Collateral Account.

 

(d)                                 If for any reason any Grantor shall receive
or hold any Proceeds of Collateral that are required to be held by the
Collateral Agent pursuant to Section 2.11(c), such Grantor shall hold such
proceeds or dividends in trust for the Collateral Agent and the Secured Parties
and shall, as promptly as practicable, identify such proceeds or dividends as
Credit Facility First Priority Collateral, Secured Notes First Priority
Collateral or Shared Collateral and deliver such proceeds or dividends to the
Collateral Agent to be held in accordance with the provision of this section.

 

2.12                        Remedies Generally.  If a Notice of Acceleration is
in effect, the Collateral Agent, on behalf of the Secured Parties, may, upon the
direction of the Applicable Directing Parties, as provided herein, exercise, in
addition to all other rights and remedies granted to the Collateral Agent in the
Security Documents and in any other instrument or agreement securing, evidencing
or relating to the Secured Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law.  Without limiting the
generality of the foregoing, the

 

15

--------------------------------------------------------------------------------


 

Collateral Agent, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice referred to
below or otherwise required by law) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived to the extent not prohibited by law), may, subject in all cases to the
right to request the direction of the Applicable Directing Parties as provided
herein, in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  If a Notice of Acceleration is in effect, if so directed by
the Applicable Directing Parties, the Collateral Agent shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to bid for or purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released to the extent not prohibited
by Applicable Law, and if a Holder Representative consents, make payment on
account thereof by using any claim then due and payable to the Secured Parties
represented by such Holder Representative by such Grantor as a credit against
the purchase price, and the Collateral Agent may, upon compliance with the terms
of sale, hold, retain and dispose of property purchased in a manner provided
above without further accounting to any Grantor therefor.  Each Grantor further
agrees, when a Notice of Acceleration is in effect, at the Collateral Agent’s
request, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere.  Upon any sale or other disposition of any
Collateral at the direction of the Applicable Directing Parties following a
Notice of Acceleration, the Liens securing the Secured Obligations on the
Collateral so sold or disposed of shall be automatically released; provided that
the Liens securing the Credit Facility Obligations and the Liens securing the
Secured Notes Obligations will attach to the Proceeds of the sale or other
disposition on the same basis of priority as applied to the Collateral so sold
or disposed of.  The Collateral Agent shall apply the proceeds of any action
taken by it pursuant to the Security Documents in accordance with Section 3.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Collateral Agent or any Secured Party
arising out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

 

2.13                        Non-Cash Proceeds.  Notwithstanding anything
contained herein to the contrary, if the Collateral Agent shall acquire any
Collateral through foreclosure or by a conveyance in lieu of foreclosure or by
retaining any of the Collateral in satisfaction of all or part of the Secured
Obligations or if any Proceeds or other property received by the Collateral
Agent or any Secured Party to be distributed and shared pursuant to this
Agreement are in a form other than immediately available funds, the Collateral
Agent shall not be required to remit any share thereof under the terms hereof
and the Secured Parties shall only be entitled to their undivided interests
therein as determined hereby.  The Secured Parties shall receive the applicable
portions of any immediately available funds consisting of Proceeds from such
Collateral or proceeds of such non-cash Proceeds or other property so acquired
only if and when paid in connection with

 

16

--------------------------------------------------------------------------------


 

the subsequent disposition thereof.  While any Collateral or other property to
be shared pursuant to this Agreement is held by the Collateral Agent, the
Collateral Agent shall hold such Collateral or other property for the benefit of
the Secured Parties in accordance with their respective interests therein and
all matters relating to the management, operation, further disposition or any
other aspect of such Collateral or other property shall be resolved by the
agreement of the Holder Representatives.

 

SECTION 3.
COLLATERAL ACCOUNT; DISTRIBUTIONS

 

3.1                               The Collateral Account .  On the Effective
Date there shall be established and, at all times thereafter until this
Agreement shall have terminated, there shall be maintained in the name of the
Company at such office of JPMorgan Chase Bank, N.A. as selected by the
Collateral Agent an account which is entitled the “FSEP Collateral Account” (the
“Collateral Account”).  All direct or indirect Proceeds of Collateral and all
other moneys that are required by this Agreement or any other Security Document
to be delivered to the Collateral Agent while a Notice of Acceleration is in
effect or which are received by the Collateral Agent or any agent or nominee of
the Collateral Agent in respect of the Collateral while a Notice of Acceleration
is in effect, whether in connection with the exercise of the remedies provided
in this Agreement, any other Security Document or otherwise (collectively, the
“Collections”) shall be deposited in the Collateral Account to be held by the
Collateral Agent as part of the Collateral and applied in accordance with the
terms of this Agreement.  Upon request of the Company at any time when no Notice
of Acceleration is in effect and to the extent permitted (or not prohibited) by
the Credit Agreement, the Secured Notes Indenture and the other Secured
Instruments, the Collateral Agent shall cause all funds on deposit in the
Collateral Account to be paid over to the Grantors in accordance with their
respective interests.

 

3.2                               Control of Collateral Account.  All right,
title and interest in and to the Collateral Account shall vest in the Collateral
Agent, and funds on deposit in the Collateral Account shall constitute part of
the Collateral.  The Collateral Account shall be subject to the exclusive
dominion and control of the Collateral Agent.  Without limitation of the
preceding sentence, if a Notice of Acceleration is in effect and subject to the
rights and duties of the Collateral Agent in this Section 3, the Collateral
Agent will comply with instructions originated by the Applicable Directing
Parties or any Holder Representative, as applicable, as provided herein,
directing disposition of the funds in the Collateral Account without further
consent by the Grantors.  To the extent of its right, title and interest
therein, each Grantor hereby grants a security interest in and lien on the
Collateral Account, the Collections, other items in the Collateral Account and
the proceeds thereof to the Collateral Agent for the benefit of the Secured
Parties, as collateral security for such Grantor’s Secured Obligations.  The
Grantors shall have no rights (including to make withdrawals from or give
instructions) with respect to the Collateral Account or any funds contained
therein except as otherwise expressly provided in Sections 3.1 and 3.3 of this
Agreement.

 

3.3                               Investment of Funds Deposited in Collateral
Account.  The Collateral Agent may, but shall not be required to, invest and
reinvest moneys on deposit in the Collateral Account at any time in Cash
Equivalents.  All such investments and the interest and income received thereon
and the net proceeds realized on the sale or redemption thereof shall be held in

 

17

--------------------------------------------------------------------------------


 

the Collateral Account as part of the Collateral.  The Collateral Agent shall
not be responsible for any diminution in funds resulting from such investments.

 

3.4                               Identification of Proceeds.  The Company shall
maintain a record, in reasonable detail and specificity, in which it accounts
for all cash and Cash Equivalents at any time held by any Grantor as Interest
Proceeds or Principal Proceeds, as applicable, and as Credit Facility First
Priority Collateral, Secured Notes First Priority Collateral, Shared Collateral
or Excluded Assets, as applicable, in all cases in a manner consistent with the
Collateral allocation and tracking requirements of Section 8 of the Security
Agreement and Section 2.11(b) of this Agreement (the “Collections Record”).  The
Company shall make available the Collections Record, and shall instruct each
custodian and agent acting on its behalf in connection with this Agreement to
make available at reasonable times and with prior notice, such records as may be
in such Person’s possession at all times, for inspection by the Collateral Agent
or any Holder Representative for the purpose of confirming the source of any
cash or Cash Equivalents and whether such cash or Cash Equivalents constitute
Credit Facility First Priority Collateral, Secured Notes First Priority
Collateral, Shared Collateral or Excluded Assets.

 

3.5                               Application of Proceeds of Collateral.

 

(a)                                 Application of Proceeds of Shared
Collateral.  All Proceeds of Shared Collateral (other than Divisible Shared
Collateral) held by the Collateral Agent in the Collateral Account while a
Notice of Acceleration is in effect shall, to the extent available for
distribution (it being understood that the Collateral Agent may liquidate
investments prior to maturity in order to make a distribution pursuant to this
Section 3.5(a)) and unless otherwise directed by the Applicable Directing
Parties, as provided herein, be distributed (subject to the provisions of
Sections 3.6 and 3.8) by the Collateral Agent on each Distribution Date in the
following order of priority (with such distributions being made by the
Collateral Agent to the respective Holder Representatives for the Secured
Parties entitled thereto, and each such Holder Representative shall be
responsible for insuring that amounts distributed to it are distributed to its
Secured Parties in the order of priority set forth below):

 

First:  pro rata to the Collateral Agent (and other trustees appointed pursuant
to this Agreement) for any unpaid Collateral Agent Fees (including as provided
in Section 4.3), the Trustee for amounts due under Section 7.07 of the Indenture
and the Credit Agreement Administrative Agent for amounts due under Sections
2.10(c) and 9.03 of the Credit Agreement, and then to any Secured Party that has
theretofore advanced or paid any Collateral Agent Fees constituting
administrative expenses allowable under Section 503(b) of the Bankruptcy Code,
an amount equal to the amount thereof so advanced or paid by such Secured Party
and for which such Secured Party has not been reimbursed prior to such
Distribution Date, and, if such moneys shall be insufficient to pay such amounts
in full, then ratably to such Secured Parties in proportion to the amounts of
such Collateral Agent Fees advanced by the respective Secured Parties and
remaining unpaid on such Distribution Date;

 

Second:  to any Secured Party which has theretofore advanced or paid any
Collateral Agent Fees other than such administrative expenses, an amount equal
to the amount thereof so advanced or paid by such Secured Party and for which
such Secured

 

18

--------------------------------------------------------------------------------


 

Party has not been reimbursed prior to such Distribution Date, and, if such
moneys shall be insufficient to pay such amounts in full, then ratably to such
Secured Parties in proportion to the amounts of such Collateral Agent Fees
advanced by the respective Secured Parties and remaining unpaid on such
Distribution Date;

 

Third:  to any Holder Representative for any unpaid fees and expenses payable to
such Person pursuant to the Secured Instruments and, if such moneys shall be
insufficient to pay such amounts in full, then ratably to such Persons in
proportion to the unpaid amounts thereof on such Distribution Date;

 

Fourth:  to the holders of Secured Obligations in an amount equal to the unpaid
principal and unpaid interest on and premium and other charges, if any, and
reimbursement obligations with respect to the Secured Obligations, outstanding
termination amounts in respect of Hedging Obligations, interest and fees thereon
and all other amounts constituting Secured Obligations (including but not
limited to indemnities and payments for increased costs), and, if such moneys
shall be insufficient to pay such amounts in full, then all remaining Proceeds
shall be distributed to the Holder Representatives in an amount equal to their
Proportionate Share of such remaining Proceeds; and

 

Fifth:  any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

(b)                                 Application of Proceeds of Credit Facility
First Priority Collateral.  All Proceeds of Credit Facility First Priority
Collateral and the Credit Facility Representative’s Proportionate Share of the
Proceeds of any Divisible Shared Collateral held by the Collateral Agent in the
Collateral Account while a Notice of Acceleration is in effect shall, to the
extent available for distribution (it being understood that the Collateral Agent
may liquidate investments prior to maturity in order to make a distribution
pursuant to this Section 3.5(b)) and unless otherwise directed by the Applicable
Directing Parties, as provided herein, be distributed (subject to the provisions
of Sections 3.6 and 3.8) by the Collateral Agent on each Distribution Date in
the following order of priority (with such distributions being made by the
Collateral Agent to the respective Holder Representatives for the Secured
Parties entitled thereto, and each such Holder Representative shall be
responsible for insuring that amounts distributed to it are distributed to its
Secured Parties in the order of priority set forth below):

 

First:  pro rata to the extent Proceeds of any Shared Collateral distributed
pursuant to clause 3.5(a) are insufficient, to the Collateral Agent (and other
trustees appointed pursuant to this Agreement) for any unpaid Collateral Agent
Fees (including as provided in Section 4.3) and the Credit Agreement
Administrative Agent for amounts due under Sections 2.10(c) and 9.03 of the
Credit Agreement, and then to any Credit Facility Secured Party that has
theretofore advanced or paid any Collateral Agent Fees constituting
administrative expenses allowable under Section 503(b) of the Bankruptcy Code,
an amount equal to the amount thereof so advanced or paid by such Credit
Facility Secured Party and for which such Credit Facility Secured Party has not
been reimbursed prior to such Distribution Date, and, if such moneys shall be
insufficient to pay such

 

19

--------------------------------------------------------------------------------


 

amounts in full, then ratably to such Credit Facility Secured Parties in
proportion to the amounts of such Collateral Agent Fees advanced by the
respective Credit Facility Secured Parties and remaining unpaid on such
Distribution Date (which amounts shall, to the extent practicable, be allocated
ratably with Proceeds of Secured Note First Priority Collateral applied pursuant
to First of clause (c) below);

 

Second:  to any Credit Facility Secured Party which has theretofore advanced or
paid any Collateral Agent Fees other than such administrative expenses, an
amount equal to the amount thereof so advanced or paid by such Credit Facility
Secured Party and for which such Credit Facility Secured Party has not been
reimbursed prior to such Distribution Date, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably to such Credit Facility
Secured Parties in proportion to the amounts of such Collateral Agent Fees
advanced by the respective Credit Facility Secured Parties and remaining unpaid
on such Distribution Date;

 

Third:  to the Credit Facility Representative for any unpaid fees and expenses
payable to the Credit Facility Representative pursuant to the Secured
Instruments;

 

Fourth:  to the holders of Credit Facility Obligations in an amount equal to the
unpaid principal and unpaid interest on and premium and other charges, if any,
and reimbursement obligations with respect to the Credit Facility Obligations,
outstanding termination amounts in respect of Hedging Obligations, interest and
fees thereon and all other amounts constituting Credit Facility Obligations
(including but not limited to indemnities and payments for increased costs),
and, if such moneys shall be insufficient to pay such amounts in full, then
ratably to such holders in proportion to the unpaid amounts thereof on such
Distribution Date;

 

Fifth:  in the order specified in clauses First through Fourth of
Section 3.5(c) below; and

 

Sixth:  any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

(c)                                  Application of Proceeds of Secured Notes
First Priority Collateral.  All Proceeds of Secured Notes First Priority
Collateral and the Secured Notes Representative’s Proportionate Share of the
Proceeds of any Divisible Shared Collateral held by the Collateral Agent in the
Collateral Account while a Notice of Acceleration is in effect shall, to the
extent available for distribution (it being understood that the Collateral Agent
may liquidate investments prior to maturity in order to make a distribution
pursuant to this Section 3.5(c)) and unless otherwise directed by the Applicable
Directing Parties, as provided herein, be distributed (subject to the provisions
of Sections 3.6 and 3.8) by the Collateral Agent on each Distribution Date in
the following order of priority (with such distributions being made by the
Collateral Agent to the respective Holder Representatives for the Secured
Parties entitled thereto, and each such Holder Representative shall be
responsible for insuring that amounts distributed to it are distributed to its
Secured Parties in the order of priority set forth below):

 

20

--------------------------------------------------------------------------------


 

First:  pro rata to the extent Proceeds of any Shared Collateral distributed
pursuant to clause 3.5(a) are insufficient, to the Collateral Agent (and other
trustees appointed pursuant to this Agreement) for any unpaid Collateral Agent
Fees (including as provided in Section 4.3) and the Trustee for amounts due
under Section 7.07 of the Indenture, and then to any Noteholder-Related Secured
Party that has theretofore advanced or paid any Collateral Agent Fees
constituting administrative expenses allowable under Section 503(b) of the
Bankruptcy Code, an amount equal to the amount thereof so advanced or paid by
such Noteholder-Related Secured Party and for which such Noteholder-Related
Secured Party has not been reimbursed prior to such Distribution Date, and, if
such moneys shall be insufficient to pay such amounts in full, then ratably to
such Noteholder-Related Secured Parties in proportion to the amounts of such
Collateral Agent Fees advanced by the respective Noteholder-Related Secured
Parties and remaining unpaid on such Distribution Date (which amounts shall, to
the extent practicable, be allocated ratably with Proceeds of Credit Facility
First Priority Collateral applied pursuant to First of clause 3.5(b) above);

 

Second:  to any Noteholder-Related Secured Party which has theretofore advanced
or paid any Collateral Agent Fees other than such administrative expenses, an
amount equal to the amount thereof so advanced or paid by such
Noteholder-Related Secured Party and for which such Noteholder-Related Secured
Party has not been reimbursed prior to such Distribution Date, and, if such
moneys shall be insufficient to pay such amounts in full, then ratably to such
Noteholder-Related Secured Parties in proportion to the amounts of such
Collateral Agent Fees advanced by the respective Noteholder-Related Secured
Parties and remaining unpaid on such Distribution Date;

 

Third:  to the Holder Representatives of any Secured Notes Obligations for any
unpaid fees and expenses payable to such Holder Representative pursuant to the
Secured Instruments;

 

Fourth:  to the holders of Secured Notes Obligations in an amount equal to the
unpaid principal and unpaid interest on and premium and other charges, if any
and all other amounts constituting Secured Notes Obligations (including but not
limited to indemnities and payments for increased costs), and, if such moneys
shall be insufficient to pay such amounts in full, then ratably to such holders
in proportion to the unpaid amounts thereof on such Distribution Date;

 

Fifth:  in the order specified in clauses First through Fourth of
Section 3.5(b) above; and

 

Sixth:  any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

(d)                                 The term “unpaid” as used in the foregoing
clauses (a), (b) and (c) with respect to the relevant Grantor(s), refers to all
amounts of Secured Obligations outstanding as of a Distribution Date, whether or
not such amounts are fixed or contingent, and, in the case of an Insolvency
Proceeding, with respect to any Grantor, whether or not such amounts are allowed
in

 

21

--------------------------------------------------------------------------------


 

such Insolvency Proceeding, to the extent that prior distributions (whether
actually distributed or set aside pursuant to Section 3.6) have not been made in
respect thereof.

 

3.6                               Amounts Held for Contingent Secured
Obligations.  In the event any Secured Party shall be entitled to receive any
distributions from the Collateral Account of any moneys in respect of any
unliquidated, unmatured or contingent portion of the outstanding Secured
Obligations, then the Collateral Agent shall, at the written request of the
Applicable Directing Parties, deposit such moneys into a separate subaccount of
the Collateral Account and invest such moneys in obligations of the kinds
referred to in Section 3.3 maturing within three months after they are acquired
by the Collateral Agent and shall hold all such amounts so distributable, and
all such investments and the net proceeds thereof, in trust solely for such
Secured Party and for no other purpose until (i) such Secured Party shall have
notified the Collateral Agent that all or part of such unliquidated, unmatured
or contingent claim shall have become matured or fixed, in which case the
Collateral Agent shall distribute from such investments and the proceeds thereof
an amount equal to such matured or fixed claim to such Secured Party for
application to the payment of such matured or fixed claim, and shall promptly
give notice thereof to the Company or (ii) all or part of such unliquidated,
unmatured or contingent claim shall have been extinguished, whether as the
result of an expiration without drawing of any letter of credit, payment of
amounts secured or covered by any letter of credit other than by drawing
thereunder, payment of amounts covered by any guarantee or otherwise, in which
case (x) such Secured Party shall, as soon as practicable thereafter, notify the
Company and the Collateral Agent and (y) such investments, and the proceeds
thereof, shall be held in the Collateral Account in trust for all Secured
Parties pending application in accordance with the provisions of Section 3.5.

 

3.7                               Collateral Agent’s Calculations.  In making
the determinations and allocations required by Section 3.5, the Collateral Agent
shall be entitled to request from each Holder Representative in respect of the
Secured Obligations for which such Holder Representative acts prior to making
any payment and distribution provided for in such Section 3.5 such information
as may be required for such determinations and allocations, and may conclusively
rely upon information supplied by such Holder Representatives, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied.  All distributions made by the
Collateral Agent pursuant to Section 3.5 shall be (subject to Section 3.8 and to
any decree of any court of competent jurisdiction) final (absent manifest
error), and the Collateral Agent shall have no duty to inquire as to the
application by any Holder Representative in respect of any amounts distributed
to such Holder Representative.

 

3.8                               Pro Rata Sharing.  If, through the operation
of any Bankruptcy Law or otherwise, the Collateral Agent’s security interest
hereunder and under the Security Documents is enforced with respect to some, but
not all, of the Secured Obligations then outstanding, the Collateral Agent shall
to the extent permitted by Applicable Law, nonetheless apply the proceeds of the
Collateral for the benefit of the holders of all Secured Obligations in the
proportions and subject to the priorities specified herein, and such Secured
Obligations for which the security interest is not enforced shall be considered
Secured Obligations hereunder for the purpose of Section 3.5; provided, however,
that nothing in this Section 3.8 shall be deemed to require the

 

22

--------------------------------------------------------------------------------


 

Collateral Agent to disregard or violate any court order binding upon it and in
all cases the Collateral Agent may seek direction from the Holder
Representatives and a ruling from the court having jurisdiction over the
operation of such Bankruptcy Law or other Applicable Law.

 

3.9                               Collateral Account Information and Access.  At
such times as the Company or any Holder Representative may reasonably request in
writing the Collateral Agent shall provide a full accounting of all funds then
standing to the credit of the Collateral Account.  The Collateral Agent also
shall provide the necessary information and passwords to enable the Company and
the Holder Representatives to electronically access account statements and data
for the Collateral Account.

 

SECTION 4.
AGREEMENTS WITH COLLATERAL AGENT

 

4.1                               Delivery of Secured Instruments.  On the
Effective Date, the Grantors shall deliver to the Collateral Agent copies of
each Secured Instrument (other than the Credit Agreement and the Secured Notes
Indenture) certified as such to the Collateral Agent by a Responsible Officer of
the Company, then in effect, original counterparts of each Security Document
then in effect and any opinions issued by counsel to the Grantors in connection
with such Secured Instruments, and, if not addressed in the above referenced
opinion, an opinion of counsel to Grantors as to the due authorization,
execution, delivery and enforceability of this Agreement as against the
Grantors.  The Grantors shall deliver to the Collateral Agent, promptly upon the
execution thereof, a copy of all amendments, modifications, supplements,
waivers, consents or forbearances with respect to any Secured Instrument entered
into after the Effective Date.  Promptly upon the incurrence of any Refinancing
Debt, Other Credit Facility Pari Passu Lien Obligations or Other Secured Notes
Pari Passu Lien Obligations, the Company shall deliver to the Collateral Agent
copies of all documents or instruments pursuant to which such obligations have
been or will be incurred or otherwise governing the terms or conditions
thereof.  Promptly upon receipt thereof, the Collateral Agent will deliver or
make available copies of all such documents to all Holder Representatives.

 

4.2                               Information as to Secured Parties and Holder
Representatives.  Each of the Company and the Holder Representatives, as
applicable, shall deliver to the Collateral Agent from time to time upon request
of the Collateral Agent or any other Holder Representative, a list setting forth
as of a date not more than 30 days prior to the date of such delivery, (i) in
the case of the Credit Agreement Representative, the aggregate Outstanding
Amount of Credit Agreement Obligations, (ii) in the case of the Trustee, the
aggregate Outstanding Amount of Secured Notes Indenture Obligations, (iii) in
the case of the Company, the aggregate Outstanding Amount of Hedging Obligations
and the name and address of the Secured Hedge Providers and (iv) the information
necessary, in the judgment of the Collateral Agent, to confirm the Instructing
Secured Parties as of such date.  In addition, each Holder Representative will
promptly notify the Company and the Collateral Agent the names of the officers
of each thereof authorized to give directions hereunder on behalf of such
parties and of any changes thereto prior to the date of any such changes.  If
the Collateral Agent does not receive the names of the officers of each Holder
Representative authorized to give directions hereunder on behalf of such
parties, the Collateral Agent may rely on any person purporting to be authorized
to give directions hereunder on behalf of such parties.  If the Collateral Agent
is not informed of changes of the officers of the any

 

23

--------------------------------------------------------------------------------


 

Holder Representative authorized to give directions hereunder on behalf of such
parties, the Collateral Agent may rely on the information previously provided to
the Collateral Agent.

 

4.3                               Compensation and Expenses.  Without
duplication of amounts payable under the applicable Secured Instrument, the
Grantors agree to pay to the Collateral Agent (i) compensation for its services,
including compensation for time spent hereunder and under the other Security
Documents and for administering the Collateral as shall have been agreed to in a
separate agreement(s) between the Company and the Collateral Agent and (ii) from
time to time promptly following receipt of reasonably detailed invoices
therefor, all of the reasonable out-of-pocket fees, costs and expenses of the
Collateral Agent (including, without limitation, the reasonable fees and
disbursements of its counsel, advisors and agents, selected by it in good faith
as it deems reasonably required) (A) arising in connection with the preparation,
negotiation, execution, delivery, modification, and termination of this
Agreement and each other Security Document or the enforcement of any of the
provisions hereof or thereof, (B) incurred or required to be advanced in
connection with the administration of the Collateral, the custody, use,
operation of, preservation, sale or other disposition of Collateral pursuant to
any other Security Document and the preservation, protection, enforcement or
defense of the Collateral Agent’s and the Secured Parties’ rights under this
Agreement and the Security Documents and in and to the Collateral and the
Collateral (including, but not limited to, any fees and expenses incurred by the
Collateral Agent in any Insolvency Proceeding), (C) incurred by the Collateral
Agent in connection with the removal of the Collateral Agent pursuant to
Section 5.7 or (D) incurred in connection with the execution of the directions
provided by the Applicable Directing Parties.  Such fees, costs and expenses are
intended to constitute expenses of administration under any Bankruptcy Law
relating to creditors’ rights generally (as may be required outside the United
States), but without limitation of the obligations of the Grantors to reimburse
the Secured Parties for counsel, advisors and other matters in connection with
the other Secured Instruments or the rights of the other Secured Parties to
retain counsel and other advisors).  The obligations of the Grantors under this
Section 4.3 shall survive the termination of the other provisions of this
Agreement and the resignation or removal of the Collateral Agent hereunder.

 

4.4                               Stamp and Other Similar Taxes.  The Grantors
agree to indemnify and hold harmless the Collateral Agent, each Holder
Representative and each Secured Party from any present or future claim for
liability for any stamp or any other similar tax, and any penalties or interest
with respect thereto, which may be assessed, levied or collected by any
jurisdiction in connection with this Agreement, any other Security Document, or
any Collateral.  The obligations of the Grantors under this Section 4.4 shall
survive the termination of the other provisions of this Agreement and the
resignation or removal of the Collateral Agent hereunder.

 

4.5                               Filing Fees, Excise Taxes, Etc..  The Grantors
agree to pay or to reimburse the Collateral Agent, each Holder Representative
and each Secured Party for any and all payments made by the Collateral Agent in
respect of all search, filing, recording and registration fees, taxes, excise
taxes and other similar imposts which may be payable or determined to be payable
in respect of the execution and delivery of this Agreement and each Security
Document.  The obligations of the Grantors under this Section 4.5 shall survive
the termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Agent hereunder.

 

24

--------------------------------------------------------------------------------


 

4.6                               Indemnification.  The Grantors agree to pay,
indemnify, and hold the Collateral Agent (and its respective directors,
officers, agents, attorneys and employees) (together with the Persons specified
in the penultimate sentence of Section 5.3, each, an “Indemnified Party”)
harmless from and against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including,
without limitation, the reasonable fees and expenses of counsel, advisors and
agents selected by it in good faith as it deems reasonably required), but
without limitation of the obligations of the Grantors to reimburse the
Collateral Agent and the other Secured Parties for counsel, advisors and other
matters in connection with the other Secured Instruments or the rights of the
other Secured Parties to retain counsel and other advisors or disbursements of
any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and the other
Security Documents and any modifications or termination thereof, unless, in each
case, arising from the gross negligence or willful misconduct of such
Indemnified Party, including for taxes in any jurisdiction in which the
Collateral Agent or other Indemnified Party is subject to tax by reason of
actions hereunder or under the Security Documents, except for taxes of the type
excluded from indemnification under Section 2.14(c) of the Credit Agreement,
unless such taxes are imposed on or measured by compensation paid to the
Collateral Agent under Section 4.3.  In any suit, proceeding or action brought
by the Collateral Agent under or with respect to any contract, agreement,
interest or obligation constituting part of the Collateral for any sum owing
thereunder, or to enforce any provisions thereof, the Grantors will save,
indemnify and keep each Indemnified Party harmless from and against all expense,
loss or damage suffered by reason of any defense, setoff, counterclaim,
recoupment or reduction of liability whatsoever of any Grantor thereunder,
arising out of a breach by such Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such Grantor or its successors from any Grantor, and all such
obligations of the Grantors shall be and remain enforceable against and only
against the Grantors and shall not be enforceable against the Collateral Agent;
provided that the Grantors shall not have any obligation hereunder to any
Indemnified Party with respect to any liability arising from the gross
negligence or willful misconduct of any Indemnified Party as determined by a
final, non-appealable judgment of a court of competent jurisdiction.  The
agreements in this Section 4.6 shall survive the termination of the other
provisions of this Agreement and the resignation or removal of the Collateral
Agent hereunder.

 

4.7                               Collateral Agent’s Lien; Set Off Rights. 
Notwithstanding anything to the contrary in this Agreement, as security for the
payment of Collateral Agent Fees (i) the security interest and pledge granted to
the Collateral Agent hereunder and under the other Security Documents shall have
priority ahead of all other Secured Obligations secured by such Collateral and
(ii) the Collateral Agent shall have the right to use and apply any of the funds
held by the Collateral Agent in the Collateral Account to cover such Collateral
Agent Fees.

 

4.8                               Further Assurances.  At any time and from time
to time, upon the written request of the Collateral Agent or the Applicable
Directing Party, and at the expense of the Grantors, each Grantor will promptly
execute and deliver any and all such further instruments and documents and take
such further action as is necessary or reasonably requested by the Collateral
Agent or the Applicable Directing Parties further to perfect, or to protect the
perfection of, the liens and security interests granted under the Security
Documents, including, without limitation, the filing of any financing or
continuation statements under the UCC;

 

25

--------------------------------------------------------------------------------


 

provided, however, that notwithstanding anything to the contrary contained
herein or in any other Security Document, no Grantor shall be required to
perfect the security interests granted by it in any Collateral by any means
other than by (a) [reserved], (b) filings pursuant to the UCC of the relevant
State(s), (c) the delivery of control agreements with respect to deposit
accounts and securities accounts, (d) filings with respect to intellectual
property Collateral and (e) such additional actions as may be required pursuant
to any Secured Instrument or Security Document.  With respect to third party
liability insurance maintained by the Grantor pursuant to the Security Documents
or any Secured Instrument, the Grantors shall cause the Collateral Agent to be
named as an additional insured.  Notwithstanding the foregoing, in no event
shall the Collateral Agent have any obligation to monitor the perfection or
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral.

 

SECTION 5.
THE COLLATERAL AGENT

 

5.1                               Appointment.  Each Secured Party and each
Holder Representative, by acceptance of the benefits of this Agreement and the
other Security Documents, hereby irrevocably appoints and authorizes JPMorgan
Chase Bank, N.A. (“JPMCB”) to act as its agent hereunder with such powers as are
specifically delegated to the Collateral Agent by the terms of this Agreement,
together with such other powers as are reasonably incidental thereto.  The
Collateral Agent (which term as used in this sentence and in Section 5.6 and the
first sentence of Section 5.7 shall include reference to its affiliates and its
own and its affiliates’ officers, directors, employees and agents):

 

(a)                                 shall have no duties or responsibilities
except those expressly set forth in this Agreement and shall not by reason of
this Agreement be a trustee for, or a fiduciary with respect to, any Secured
Party;

 

(b)                                 shall not be responsible to the Secured
Parties for any recitals, statements, representations or warranties contained in
this Agreement or in any notice delivered hereunder, or in any other certificate
or other document referred to or provided for in, or received by it under, this
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document referred
to or provided for herein or therein or for any failure by the Grantors or any
other Person to perform any of its obligations hereunder;

 

(c)                                  shall not be required to initiate or
conduct any litigation or collection proceedings hereunder except, subject to
Section 5.7, for any such litigation or proceedings relating to the enforcement
of the guarantee set forth in Section 7 of the Security Agreement, or the Liens
created pursuant to the Security Documents; and

 

(d)                                 shall not be responsible for any action
taken or omitted to be taken by it hereunder or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful
misconduct.

 

26

--------------------------------------------------------------------------------


 

5.2                               Reliance by Collateral Agent.  The Collateral
Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telecopy, telex, telegram or
cable) believed by it in good faith to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Collateral Agent.  As to any matters not expressly provided for
by this Agreement, the Collateral Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder or thereunder in accordance with
instructions given by the Holder Representatives, and such instructions of the
Holder Representatives and any action taken or failure to act pursuant thereto
shall be binding on all of the Secured Parties.  If in one or more instances the
Collateral Agent takes any action or assumes any responsibility not specifically
delegated to it pursuant to this Agreement, neither the taking of such action
nor the assumption of such responsibility shall be deemed to be an express or
implied undertaking on the part of the Collateral Agent that it will take the
same or similar action or assume the same or similar responsibility in any other
instance.

 

5.3                               Rights as a Secured Party.  With respect to
its obligation to extend credit under the Credit Agreement, JPMCB (and any
successor acting as Collateral Agent) in its capacity as a Lender under such
Credit Agreement shall have the same rights and powers hereunder as any other
Secured Party and may exercise the same as though it were not acting as
Collateral Agent, and the term “Secured Party” or “Secured Parties” shall,
unless the context otherwise indicates, include the Collateral Agent in its
individual capacity.  JPMCB (and any successor acting as Collateral Agent) and
its affiliates may (without having to account therefor to any other Secured
Party) accept deposits from, lend money to, make investments in and generally
engage in any kind of banking, trust or other business with any of the Grantors
(and any of their Subsidiaries or affiliates) as if it were not acting as
Collateral Agent, and JPMCB and its affiliates may accept fees and other
consideration from any of the Grantors for services in connection with this
Agreement or otherwise without having to account for the same to the other
Secured Parties.

 

5.4                               Indemnification.  Each holder of Secured
Obligations (other than the Trustee) by acceptance of the benefits of this
Agreement and the other Security Documents agrees to indemnify the Collateral
Agent and each Related Party of the Collateral Agent (each such Person being
called an “Indemnitee”) (to the extent not reimbursed under Section 4.6, but
without limiting the obligations of the Grantors under Section 4.6) ratably in
accordance with the aggregate Secured Obligations held by each holder thereof,
for any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee (including by any other Secured Party) arising out of or by reason of
any investigation in connection with or in any way relating to or arising out of
this Agreement, any other Secured Instruments, or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that the
Grantors are obligated to pay under Section 4.6, but excluding, unless an Event
of Default has occurred and is continuing, normal administrative costs and
expenses incident to the performance of its agency duties hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents; provided that, no holder of any Secured Obligations shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the party to be indemnified.

 

27

--------------------------------------------------------------------------------


 

5.5                               Non-Reliance on Collateral Agent and Other
Secured Parties.  Each Secured Party and each Holder Representative by
acceptance of the benefits of this Agreement and the other Security Documents
agrees that it has, independently and without reliance on the Collateral Agent
or any other Secured Party, and based on such documents and information as it
has deemed appropriate, made its own credit analysis of the Company, the
Subsidiary Guarantors and their Subsidiaries and decision to extend credit to
the Company in reliance on this Agreement and that it will, independently and
without reliance upon the Collateral Agent or any other Secured Party, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement and any Secured Instrument to which it is a party.  Except
as otherwise expressly provided herein, the Collateral Agent shall not be
required to keep itself informed as to the performance or observance by any
Grantor of this Agreement, any other Secured Instrument or any other document
referred to or provided for herein or therein or to inspect the properties or
books of any Grantor.  The Collateral Agent shall not have any duty or
responsibility to provide any other Secured Party with any credit or other
information concerning the affairs, financial condition or business of any
Grantor or any of its Subsidiaries (or any of their affiliates) that may come
into the possession of the Collateral Agent or any of its affiliates, except for
notices, reports and other documents and information expressly required to be
furnished to the other Secured Parties by the Collateral Agent hereunder.

 

5.6                               Failure to Act.  Except for action expressly
required of the Collateral Agent hereunder, the Collateral Agent shall in all
cases be fully justified in failing or refusing to act hereunder unless it shall
receive further assurances to its satisfaction from the other Secured Parties of
their indemnification obligations under Section 5.4 against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Collateral Agent shall not be required
to take any action that in the judgment of the Collateral Agent would violate
any applicable law.

 

5.7                               Resignation of Collateral Agent.  Subject to
the appointment and acceptance of a successor Collateral Agent as provided
below, the Collateral Agent may resign at any time by giving notice thereof to
the other Secured Parties and the Grantors.  Upon any such resignation, the
Applicable Directing Parties shall have the right, with the consent of the
Company not to be unreasonably withheld (or if an Event of Default has occurred
and is continuing in consultation with the Company) to appoint a successor
Collateral Agent.  If no successor Collateral Agent shall have been so appointed
by the Applicable Directing Parties and shall have accepted such appointment
within 30 days after the retiring Collateral Agent’s giving of written notice of
resignation of the retiring Collateral Agent, then the retiring Collateral Agent
may, on behalf of the other Secured Parties, appoint a successor Collateral
Agent, that shall be a bank that has an office in New York, New York and has a
combined capital and surplus and undivided profits of at least $1,000,000,000. 
Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder.  After any retiring
Collateral Agent’s resignation hereunder as Collateral Agent, the provisions of
this Section 5 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Collateral
Agent.  The

 

28

--------------------------------------------------------------------------------


 

Company shall pay to any successor Collateral Agent the fees and charges
necessary to induce such successor Collateral Agent to accept its appointment
hereunder.

 

5.8                               Agents and Attorneys-in-Fact.  The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it using reasonable care and without bad faith,
gross negligence, or willful misconduct.

 

5.9                               Co-Collateral Agent; Separate Collateral
Agent.

 

(a)                                 If at any time or times it shall be
necessary or prudent in order to conform to any law of any jurisdiction in which
any of the Collateral shall be located, or to avoid any violation of law or
imposition on the Collateral Agent of taxes by such jurisdiction not otherwise
imposed on the Collateral Agent, or the Collateral Agent shall be advised by
counsel, satisfactory to it, that it is necessary or prudent in the interest of
the Secured Parties, or the Applicable Directing Parties shall in writing so
request the Collateral Agent, or the Collateral Agent shall deem it desirable
for its own protection in the performance of its duties hereunder or under any
other Security Document, the Collateral Agent and each of the Grantors shall
execute and deliver all instruments and agreements necessary or proper to
constitute another bank or trust company, or one or more persons approved by the
Collateral Agent and, if no Default or Event of Default exists and the Company
has certified in writing to the Collateral Agent that no Event of Default
exists, the Company (such approval not to be unreasonably withheld or delayed),
either to act as co-agent or co-agents of all or any of the Collateral under
this Agreement or under any of the other Security Documents, jointly with the
Collateral Agent originally named herein or therein or any successor Collateral
Agent, or to act as separate agent or agents of any of the Collateral.  If any
of the Grantors shall not have joined in the execution of such instruments and
agreements within 30 days after it receives a written request from the
Collateral Agent to do so, or if a Notice of Acceleration is in effect, the
Collateral Agent may act under the foregoing provisions of this
Section 5.9(a) without the concurrence of such Grantors and execute and deliver
such instruments and agreements on behalf of such Grantors.  Each of the
Grantors hereby appoints the Collateral Agent as its agent and attorney to act
for it under the foregoing provisions of this Section 5.9(a) in either of such
contingencies.

 

(b)                                 Every separate agent and every co-agent,
other than any successor Collateral Agent appointed pursuant to Section 5.9,
shall, to the extent permitted by law, be appointed and act and be such, subject
to the following provisions and conditions:

 

(i)                                     all rights, powers, duties and
obligations conferred upon the Collateral Agent in respect of the custody,
control and management of moneys, papers or securities shall be exercised solely
by the Collateral Agent or any agent appointed by the Collateral Agent;

 

(ii)                                  all rights, powers, duties and obligations
conferred or imposed upon the Collateral Agent hereunder and under the other
relevant Security Document or Documents shall be conferred or imposed and
exercised or performed by the Collateral Agent and such separate agent or
separate agents or co-agent or co-agents, jointly, as shall be provided in the
instrument appointing such separate agent or separate agents or

 

29

--------------------------------------------------------------------------------


 

co-agent or co-agents, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed the
Collateral Agent shall be incompetent or unqualified to perform such act or
acts, or unless the performance of such act or acts would result in the
imposition of any tax on the Collateral Agent which would not be imposed absent
such joint act or acts, in which event such rights, powers, duties and
obligations shall be exercised and performed by such separate agent or separate
agents or co-agent or co-agents;

 

(iii)                               no power given hereby or by the other
relevant Security Documents to, or which it is provided herein or therein may be
exercised by, any such co-agent or co-agents or separate agent or separate
agents shall be exercised hereunder or thereunder by such co-agent or co-agents
or separate agent or separate agents except jointly with, or with the consent in
writing of, the Collateral Agent, anything contained herein to the contrary
notwithstanding;

 

(iv)                              no separate agent or co-agent hereunder shall
be personally liable by reason of any act or omission of any other agent
hereunder;

 

(v)                                 the Collateral Agent, at any time by a
written and executed instrument, may accept the resignation of or remove any
such separate agent or co-agent and, with consent of Applicable Directing
Parties (not to be unreasonably withheld) and with the consent of the Company
(not to be unreasonably withheld or delayed) if no Event of Default exists and
the Company has certified in writing to the Collateral Agent that no Event of
Default exists may appoint a successor to such separate agent or co-agent, as
the case may be, anything contained herein to the contrary notwithstanding.  If
the Company shall not have joined in the execution of any such instrument within
30 days after it receives a written request from the Collateral Agent to do so,
or if a Notice of Acceleration is in effect, the Collateral Agent with consent
of Applicable Directing Parties (not to be unreasonably withheld) shall have the
power to accept the resignation of or remove any such separate agent or co-agent
and to appoint a successor without the concurrence of the Company, the Company
hereby appointing the Collateral Agent its agent and attorney to act for it in
such connection in such contingency.  If the Collateral Agent shall have
appointed a separate agent or separate agents or co-agent or co-agents as above
provided, the Collateral Agent may at any time, by an instrument in writing,
accept the resignation of or remove any such separate agent or co-agent and the
successor to any such separate agent or co-agent shall be appointed by the
Collateral Agent with consent of Applicable Directing Parties (not to be
unreasonably withheld);

 

(vi)                              such separate agent or co-agent shall act as
bailee and agent for and on behalf of the Collateral Agent in order to perfect
any Liens on the Collateral; and

 

(vii)                           all fees, expenses and indemnity obligations
owed to such separate agent or co-agent shall be entitled to share ratably with
the Collateral Agent Fees in the allocation of payments described in
Section 3.5.

 

(c)                                  Each separate agent and co-agent shall and
agrees to (i) hold all Collateral in its possession (or which it controls or
which is registered in its name) for the benefit of and as

 

30

--------------------------------------------------------------------------------


 

agent for perfection of and bailee for the Collateral Agent and to perfect the
security interest in and Liens on such Collateral created by the Security
Documents to which it is a party, including to the extent that possession or
control is taken to perfect a Lien thereon under the UCC (such bailment being
intended, among other things, to satisfy the requirements of Section 8-301,
9-106 and 9-313 of the UCC), and (ii) comply with instructions and entitlement
orders originated by the Collateral Agent with respect to the Collateral without
further consent by the Company or any other Grantors, and the Collateral Agent
agrees not to deliver any such instructions and orders unless instructed to do
so by the Applicable Directing Parties.

 

5.10                        Treatment of Payee or Indorsee by Collateral Agent;
Representatives of Secured Parties.  The Collateral Agent may treat the
registered holder or, if none, the payee or indorsee of any promissory note or
debenture evidencing a Secured Obligation as the absolute owner thereof for all
purposes and shall not be affected by any notice to the contrary, whether such
promissory note or debenture shall be past due or not.

 

5.11                        Rights of the Secured Notes Representative.  The
initial Secured Notes Representative shall be entitled to all of the rights,
protections, immunities and indemnities of the Trustee as set forth in the
Indenture as if specifically set forth herein.

 

SECTION 6.
MISCELLANEOUS

 

6.1                               Notices.  Unless otherwise specified herein,
all notices, requests, demands or other communications given to any of the
Grantors, the Collateral Agent, the Applicable Directing Parties and any Holder
Representative shall be given in writing or by electronic transmission and shall
be deemed to have been duly given when personally delivered or when duly
deposited in the mails, registered or certified mail postage prepaid, or when
transmitted by electronic transmission, to an electronic mail address or by
other means of electronic delivery (and, in the case of electronic delivery,
followed by telephonic or electronic notice of receipt) addressed (i) if to any
Grantor or the Collateral Agent, to such party at its address specified on the
signature pages hereof or any other address which such party shall have
specified as its address for the purpose of communications hereunder, by notice
given in accordance with this Section 6.1 to the party sending such
communication or (ii) if to any Holder Representative, to it at its address
specified from time to time in the list provided by the Company to the
Collateral Agent pursuant to Section 4.2; provided that any notice, request or
demand to the Collateral Agent shall not be effective until received by the
Collateral Agent in writing or by facsimile transmission in the office
designated by it pursuant to this Section 6.1.

 

6.2                               No Waivers.  No failure on the part of the
Collateral Agent, any co-agent, any separate agent, the Applicable Directing
Parties, any Holder Representative or any Secured Party to exercise, no course
of dealing with respect to, and no delay in exercising, any right, power or
privilege under this Agreement or any other Security Document shall operate as a
waiver thereof nor shall any single or partial exercise of any such right, power
or privilege preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.

 

31

--------------------------------------------------------------------------------


 

6.3                               Amendments, Supplements and Waivers.

 

(a)                                 With the written consent of the Applicable
Directing Parties, the Collateral Agent and the Grantors may, from time to time,
enter into written agreements supplemental hereto or to any other Security
Document for the purpose of adding to, or waiving any provisions of, this
Agreement or any other Security Document or changing in any manner the rights of
the Collateral Agent, the Secured Parties or the Grantors hereunder or
thereunder.  Any such supplemental agreement shall be binding upon the Grantors,
each Holder Representative, the Secured Parties and the Collateral Agent and
their respective successors and assigns.  No consent of the Grantors shall be
required for any amendment, waiver or supplement to this Agreement except for
amendments, waivers and supplements that would reasonably be expected to
adversely impact any of the Grantors.

 

(b)                                 Notwithstanding the foregoing, solely with
the consent of the Applicable Directing Parties (and without the consent of any
other Secured Party), the Collateral Agent and any of the Grantors, at any time
and from time to time, may enter into one or more agreements supplemental hereto
or to any other Security Document, in form satisfactory to the Applicable
Directing Parties and acceptable to Collateral Agent, (i) to add to the
covenants of such Grantor for the benefit of the Secured Parties or to surrender
any right or power herein conferred upon such Grantor or add to the rights or
benefits of the Secured Parties; (ii) to mortgage or pledge to the Collateral
Agent, or grant a security interest in favor of the Collateral Agent in, any
property or assets as additional security for the Secured Obligations or to
preserve, perfect or establish any liens on the Collateral to secure the Secured
Obligations or the rights of the Collateral Agent with respect thereto; (iii) to
conform to any Applicable Law or to advice given by special or local counsel;
(iv) to cure any ambiguity, to correct or supplement any provision herein or in
any other Security Document which may be defective or inconsistent with any
other provision herein or therein, or to make any other provision with respect
to matters or questions arising hereunder which shall not be inconsistent with
any provision hereof; provided that any such action contemplated by this clause
(iv) shall not adversely affect the interests of the Secured Parties; (v) to
secure additional Secured Obligations otherwise permitted to be secured by the
Collateral pursuant to the Secured Instruments; or (vi) to provide for the
assumption of the Company’s or any Grantor’s obligations under any Security
Document in the case of a merger or consolidation or sale of all or
substantially all of the Company’s or such Grantor’s assets, as applicable.

 

(c)                                  For purposes of voting under this
Agreement, Secured Obligations registered in the name of or beneficially owned
by the Company or any Affiliate of the Company will be deemed not to be
outstanding.

 

6.4                               Holders of Hedging Obligations.

 

(a)                                 The benefit of certain provisions of this
Agreement and the other Security Documents relating to the Collateral or
otherwise shall extend to and be available in respect of the Hedging Obligations
solely on the condition and understanding, as among the Collateral Agent, the
Holder Representatives and all Secured Parties, that (i) the Secured Hedge
Providers shall be entitled to the benefit of the Security Documents and the
Collateral to the extent expressly set forth in this Agreement and the other
Security Documents and to such extent the Collateral Agent shall hold, and have
the right and power to act with respect to, the Hedging

 

32

--------------------------------------------------------------------------------


 

Obligations and the Collateral on behalf of and as agent for the Secured Hedge
Providers, but the Collateral Agent shall have no fiduciary duty, duty of
loyalty, duty of care, duty of disclosure or other obligation whatsoever to any
Secured Hedge Provider, (ii) all matters, acts and omissions relating in any
manner to the Security Documents, the Collateral, or the omission, creation,
perfection, priority, abandonment or release of any Lien, shall be governed
solely by the provisions of this Agreement and the other Security Documents and
no separate Lien, right, power or remedy shall arise or exist in favor of any
Secured Party under any separate instrument or agreement or in respect of any
Hedging Obligation, (iii) each Secured Party shall be bound by all actions taken
or omitted, in accordance with the provisions of this Agreement and the other
Security Documents, by the Collateral Agent (at the direction of the relevant
Applicable Directing Parties, Secured Parties or Holder Representatives), which
shall be entitled to act in accordance with the terms of this Agreement without
any duty or liability to any other Secured Party or as to any Hedging Obligation
and without regard to whether any Hedging Obligation remains outstanding or is
deprived of the benefit of the Collateral or becomes unsecured or is otherwise
affected or put in jeopardy thereby, (iv) except as provided in Sections
2.1(a) and 2.1(c), no Secured Hedge Provider and no other Secured Party (except
the Holder Representatives to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the other Security Documents and (v) no holder of Hedging Obligations shall
be entitled to any rights under this Agreement and the other Security Documents
other than for such Hedging Obligations to be secured by the Collateral to the
extent set forth in this Agreement and the other Security Documents and for the
application of moneys held in the Collateral Account in accordance with
Section 3.5.  For the avoidance of doubt, upon payment in full of the Credit
Agreement Obligations (other than Hedging Obligations), the Collateral Agent
shall not be required to recognize the rights of any holder of Hedging
Obligations other than those specified in clause (v) above unless and until the
holders of Hedging Obligations have executed and delivered to the Collateral
Agent such joinder agreements in form and substance acceptable to the Collateral
Agent pursuant to which such holders have become parties to this Agreement and
have agreed to the rights, obligations, exculpations (including the right to act
only upon direction from such holders or such designated portion thereof) of the
Collateral Agent hereunder.

 

(b)                                 Following payment in full of the Credit
Agreement, the Hedging Obligations (other than Hedging Obligations) shall
continue to be secured by the Collateral to the extent set forth in this
Agreement and the other Security Documents and entitled to the application of
moneys held in the Collateral Account in accordance with Section 3.5 if
(i) either (A) a Notice of Acceleration is in effect at the time of such payment
in full or (B) remedies were exercised against the Collateral and (ii) either
(A) the holder of such Hedging Obligations has not received notice of such
Notice of Acceleration or (B) the Hedging Agreement under which such Hedging
Obligations arose has not been terminated.  In addition, upon payment in full of
the Credit Agreement Obligations (other than Hedging Obligations) holders of any
Hedging Obligations shall have the right to, and at the request of the
Collateral Agent shall, appoint a replacement collateral agent (or in the
alternative, may agree to act as collateral agent hereunder).

 

(c)                                  Notwithstanding anything herein to the
contrary, any holder of any Hedging Obligation may, by written notice to the
Collateral Agent and the Company, designate

 

33

--------------------------------------------------------------------------------


 

such Hedging Obligation as no longer being secured by the Lien of the Security
Documents, whereupon, such Hedging Obligation shall cease to constitute a
Hedging Obligation hereunder.

 

6.5                               Headings.  The table of contents and the
headings of sections have been included herein and in the other Security
Documents for convenience only and should not be considered in interpreting this
Agreement or the other Security Documents.

 

6.6                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall not invalidate
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

6.7                               Successors and Assigns; Third Party
Beneficiaries.

 

(a)                                 This Agreement shall be binding upon each of
the parties hereto and their respective successors and assigns and shall inure
to the benefit of each of the Indemnified Parties and their respective
successors and assigns, and nothing herein is intended or shall be construed to
give any other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral.

 

(b)                                 Each of the Indemnified Parties is a
third-party beneficiary of this Agreement.

 

6.8                               Currency Conversions.  In calculating the
amount of Secured Obligations or Collateral proceeds for any purpose hereunder,
including, without limitation, voting or distribution purposes, the amount of
any Secured Obligation or any such proceeds which is denominated in a currency
other than Dollars shall be converted into Dollars.

 

6.9                               Acknowledgements.  Each Grantor hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement, the other Security
Documents and the other Secured Instruments to which it is a party;

 

(b)                                 neither the Collateral Agent nor any Holder
Representative or other Secured Party has any fiduciary relationship with or
duty to any Grantor arising out of or in connection with this Agreement, any of
the other Security Documents and the other Secured Instruments, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Security Documents or Secured Instruments or otherwise exists by
virtue of the transactions contemplated hereby among the Secured Parties or
among the Grantors and the Secured Parties.

 

6.10                        Governing Law.  This Agreement shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York.  To the extent that the Collateral Account is deemed or construed to be a
“deposit account” under the UCC, the parties

 

34

--------------------------------------------------------------------------------


 

hereto agree pursuant to § 9-304 of the UCC that New York is the “jurisdiction”
of JPMorgan Chase Bank, N.A., in its capacity as Collateral Agent hereunder, for
purposes of Article 9 of the New York Uniform Commercial Code.

 

6.11                        Counterparts.  This Agreement may be signed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

6.12                        Termination and Release.

 

(a)                                 Partial terminations.  (i) Upon the
termination of, and satisfaction in full of all of the obligations under, a
Class of Secured Obligations (other than contingent indemnification
obligations), the applicable Holder Representatives shall promptly provide
written notice to the Collateral Agent stating that the conditions for release
of Collateral under the Secured Instruments for such Class have been satisfied. 
Upon the Collateral Agent’s receipt of such written notice from the Holder
Representative under a Class of Secured Obligations, the Secured Obligations
under such Secured Instruments comprising such Class shall no longer be secured
by the Collateral.  Upon the Collateral Agent’s (i) receipt of such written
notice from all Holder Representatives and (ii) confirmation of payment in full
of all Collateral Agent Fees then due and owing, the security interests created
by the Security Documents in and to the Collateral in favor of the Secured
Parties of such Class shall terminate forthwith and all right, title and
interest of the Collateral Agent therein held on behalf of such Class of Secured
Obligations shall revert to the Grantors, their successors and assigns.

 

(ii) Upon the termination of the Collateral Agent’s interest in Credit Facility
First Priority Collateral and Shared Collateral on behalf of the holders of
Credit Facility Obligations and Other Secured Notes Pari Passu Lien Obligations
in accordance with Section 6.12(a)(i), the Secured Notes Indenture Obligations
shall no longer be secured by the Credit Facility First Priority Collateral and
the Shared Collateral, and the security interests created by the Security
Documents in and to the Credit Facility First Priority Collateral and the Shared
Collateral in favor of the Noteholder Secured Parties shall terminate forthwith
and all right, title and interest of the Collateral Agent therein held on behalf
of Noteholder Secured Parties shall revert to the Grantors, their successors and
assigns.

 

(b)                                 Upon the termination of the Collateral
Agent’s security interest in and the release of the applicable Collateral in
accordance with Section 6.12(a), the Collateral Agent will promptly, at the
Company’s written request and expense (and in any event within 2 Business Days
after receipt of such request), (i) execute and deliver to the Company such
documents as the Company shall reasonably request to evidence the termination of
the applicable security interests on behalf of the applicable Secured Parties,
or, the release of the applicable Collateral, and (ii) if applicable, deliver or
cause to be delivered to the Grantors the applicable property of the Grantors
then held by the Collateral Agent or any agent thereof.

 

(c)                                  Sale of Pledged Stock to Third Parties.  So
long as no Notice of Acceleration shall be in effect, upon the sale or other
disposition of all the Capital Stock of a Grantor to any Person (other than the
Company or any other Grantor) in a transaction permitted (or not prohibited, as
the case may be) by all the Secured Instruments:  (i) such Grantor and each

 

35

--------------------------------------------------------------------------------


 

Subsidiary of such Grantor which is included in such sale or other disposition
(such Grantor and each such Subsidiary being referred to herein as “Included
Grantors”) shall cease to be a Grantor hereunder or a party to any Security
Document and shall be released automatically from its obligations pursuant
hereto and thereto, (ii) the security interests created by the Security
Documents entered into by such Included Grantors in all right, title and
interest of such Included Grantors in the Collateral, and the security interests
created by the Security Documents in the Capital Stock of such Included
Grantors, shall terminate automatically, in each case only with respect to such
Included Grantors and such Capital Stock (subject to any requirement with
respect to the retention of Proceeds of such sale or other disposition subject
to this Agreement or any other Security Document) and (iii) any obligations of
such Included Grantors shall, unless otherwise expressly notified by the Company
to the Collateral Agent and the Applicable Directing Parties in writing,
automatically cease to be Secured Obligations.  Upon any such termination and
receipt by the Collateral Agent of a certificate from the Company or the
relevant Grantor stating that such sale or other disposition is to a Person
other than the Company or any other Grantor in a transaction permitted or not
prohibited, as the case may be, by the Secured Instruments, the Collateral Agent
will promptly, at the Company’s request and expense (and in any event within 2
Business Days after receipt of such request), (x) execute and deliver to the
Company and such Included Grantors (and the Grantor that pledged such Capital
Stock under the Security Documents) such documents as the Company shall
reasonably request to evidence the termination of such security interest or the
release of such Collateral, (y) deliver or cause to be delivered to such
Included Grantors all property of such Included Grantors then held by the
Collateral Agent or any agent thereof and (z) deliver such Capital Stock to the
Grantor that pledged such Capital Stock under the Security Documents.  A copy of
any certificate by a Grantor to the Collateral Agent under this
Section 6.12(c) shall be sent simultaneously to the Applicable Directing
Parties.  The Company and the Grantors hereby agree to hold in escrow any
Collateral delivered to the Company or the Grantors, as applicable, by the
Collateral Agent pursuant to this Section 6.12(c).

 

(d)                                 Upon receipt by the Collateral Agent of
written notices from each Holder Representative directing the Collateral Agent
to cause the Liens on a portion or all of the Collateral identified in such
notice to be released and discharged, the security interests created by the
Security Documents in such Collateral shall terminate forthwith and all right,
title and interest of the Collateral Agent in and to such Collateral shall
revert to the Grantors, their successors and assigns.

 

(e)                                  Delivery of Collateral in Escrow.  So long
as no Notice of Acceleration shall be in effect, upon receipt by the Collateral
Agent of written certification from the Company (and in any event within 2
Business Days after receipt of such request) that physical possession of any
Grantor’s property then held by the Collateral Agent or any agent thereof or any
separate agent or co-agent (including any promissory notes and related transfer
documents, if any, constituting part of any Collateral) is necessary or
customary to enforce (or would otherwise facilitate enforcement of) such
Grantor’s remedies (or actions in lieu of the exercise of enforcement) against
counterparties, or for the purpose of correction of defects, if any, under or in
relation to any Collateral, or for the purpose of exchanging stock certificates
or instruments for other stock certificates or instruments in a transaction not
constituting a sale or disposition, the Collateral Agent shall (i) cause to be
delivered in escrow such property to such Grantor, the Company or its agents
pending any enforcement action, exercise of rights or other customary

 

36

--------------------------------------------------------------------------------


 

actions in lieu of enforcement or for the purpose of correction of defects, if
any, or loan (or other asset) administration and servicing, in each case in
respect of any such promissory notes and related Collateral, and (ii) execute
and deliver such documents (in form and substance reasonably satisfactory to the
Collateral Agent and the Company), and take such other actions in connection
with such escrowed release as such Grantor or the Company may reasonably request
in writing; it being understood that the delivery of any such property shall not
constitute a release of the Collateral and any Proceeds received by such Grantor
upon any such enforcement shall be subject to this Agreement and the other
Security Documents.  A copy of any certificate by a Grantor or the Company to
the Collateral Agent under this Section 6.12(e) shall be sent simultaneously to
the Applicable Directing Parties.  The Company and the Grantors hereby agree to
hold in escrow any Collateral delivered to the Company or the Grantors, as
applicable, by the Collateral Agent pursuant to this Section 6.12(e).

 

(f)                                   Sales of Collateral to Third Parties.  So
long as no Notice of Acceleration shall be in effect, and subject to
satisfaction of the Release Conditions, upon the sale or other disposition of
Collateral to a third party or other monetization (other than a payment or
prepayment), in each case, in a transaction in which such third party is not a
Grantor (a “Third Party Sale”) and which transaction is permitted or not
prohibited by all the Secured Instruments, the security interests created by the
Security Documents in such Collateral (but not the Proceeds thereof) shall
terminate automatically.   Upon receipt by the Collateral Agent of a notice from
the Company or other Grantor that such Grantor has entered or intends to enter
into a binding contract for a Third Party Sale of Collateral, the Collateral
Agent shall, promptly upon receipt of such notice (and in any event within 2
Business Days after receipt of such notice), at such Grantor’s or the Company’s
expense, (i) execute and deliver within 5 Business Days prior to the date of the
contemplated closing under such Third Party Sale as notified by the Company or
such Grantor, such documents (in form and substance reasonably satisfactory to
the Collateral Agent and the Grantors) as such Grantor or the Company shall
reasonably request to evidence the termination of the security interest and Lien
in, and release of, such Collateral upon completion of such Third Party Sale
(subject to any requirement with respect to retention of the Proceeds of such
Third Party Sale subject to this Agreement or any other Security Document) and
(ii) deliver, or cause to be delivered within 5 Business Days prior to the date
of the contemplated closing under such Third Party Sale as notified by the
Company or such Grantor, for release only upon completion of such Third Party
Sale, to such Grantor or the Company all property (including any promissory
notes and related transfer documents), if any, constituting part of such
Collateral (and any related collateral) then held by the Collateral Agent or any
agent thereof.  A copy of any certificate by a Grantor or the Company to the
Collateral Agent under this Section 6.12(f) shall be sent simultaneously to the
Holder Representatives.  The Company and the Grantors hereby agree to hold in
escrow at all times prior to the closing under the applicable Third Party Sale
any Collateral delivered to the Company or the Grantors, as applicable, by the
Collateral Agent pursuant to this Section 6.12(f).

 

(g)                                  Contingent delivery of Collateral pending
payment or prepayments.  So long as no Notice of Acceleration shall be in
effect, upon receipt by the Collateral Agent of written certification from the
Company that such Grantor has received, or has received notice that it will
receive, a payment or prepayment in satisfaction or settlement in respect of any
portion of the Collateral, the Collateral Agent shall promptly at the Company’s
request and expense (and in any event within 2 Business Days after receipt of
such request) (i) execute and

 

37

--------------------------------------------------------------------------------


 

deliver, for release only upon receipt by the applicable Grantor of such payment
or prepayment in satisfaction or settlement, such documents (in form and
substance reasonably satisfactory to the Collateral Agent and the Grantors) as
the Company shall reasonably request to evidence termination of the security
interest and Lien in, and release of, such portion of Collateral (subject to any
requirement with respect to retention of the Proceeds of such payment or
prepayment under this Agreement or any other Security Documents) and
(ii) deliver, or cause to be delivered, for release only upon receipt of such
payment or prepayment in satisfaction or settlement, to the Company all property
(including any promissory notes and related transfer documents), if any,
constituting part of such Collateral (and any related collateral) then held by
the Collateral Agent or any agent thereof.  A copy of any certificate by a
Grantor or the Company to the Collateral Agent under this Section 6.12(g) shall
be sent simultaneously to the Applicable Directing Parties.  The Company and the
Grantors hereby agree to hold in escrow any Collateral delivered to the Company
or the Grantors, as applicable, by the Collateral Agent pursuant to this
Section 6.12(g).

 

(h)                                 Notwithstanding anything to the contrary
contained in any Security Document, the Lien granted under the Security
Documents shall not extend to any Excluded Assets during the time that such
assets constitute Excluded Assets, but shall promptly attach thereto if at any
time such assets no longer constitute Excluded Assets.

 

(i)                                     This Agreement shall terminate when the
security interests granted under each of the other Security Documents or
otherwise in favor of the Secured Parties have terminated and the Collateral has
been released as provided in this Section 6.12; provided that the provisions of
Sections 4.3, 4.4, 4.5, 4.6 and 4.7 as related to the reimbursement of expenses
and costs of the Collateral Agent, the indemnities of the Collateral Agent and
priority Liens of the Collateral Agent and Sections 5.1, 5.2, 5.4 as related to
exculpations and limitations of the duties and obligations of the Collateral
Agent, shall not be affected by any such termination.

 

(j)                                    Notwithstanding any release to the
Company of amounts from the Collateral Account pursuant to Section 3.1 or the
release of any security interest or lien pursuant to this Section 6.12, the
Grantors and their assets will remain subject to the terms of the Secured
Instruments, and the released amounts and other assets may not be applied except
as permitted under the Secured Instruments.

 

6.13                        Additional Grantors.  During the term of this
Agreement, one or more additional Subsidiaries may become a party to this
Agreement by executing a joinder agreement, substantially in the form of
Exhibit B, whereupon such Subsidiary shall become a Grantor for all purposes and
to the same extent as if originally a party hereto and shall be bound by this
Agreement.  Such Subsidiary shall comply with the applicable requirements of
each Secured Instrument to which it is a party with respect to the creation and
perfection of security interests in the Collateral in which it has rights.  All
obligations of the Grantors under this Agreement, including Grantors that become
parties hereto after the Effective Date, are joint and several.

 

6.14                        Inspection by Regulatory Agencies.  The Collateral
Agent shall make available, and shall cause each custodian and agent acting on
its behalf in connection with this Agreement to make available, all Collateral
in such Person’s possession at all times for inspection by the auditor of a
Grantor or any regulatory agency having jurisdiction over any Grantor to the
extent required by such regulatory agency in its discretion.

 

38

--------------------------------------------------------------------------------


 

6.15                        Confidentiality.  The Collateral Agent agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood (A) that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential to the same
extent as provided in this Section and (B) it will be responsible for any breach
of the terms of this paragraph by the Persons to whom it disclosed any
Information pursuant to this clause (a) other than any Person who has agreed in
writing with the Borrower to separately maintain the confidentiality of such
Information), (b) to the extent requested by any regulatory authority with
competent jurisdiction over it or its Affiliates (provided that, except in the
case of any ordinary course examination by a regulatory, self-regulatory or
governmental agency, it or its Affiliates will use its or such Affiliate’s
commercially reasonable efforts to notify the Company of any such disclosure
prior to making such disclosure to the extent permitted by applicable law,
rule or regulation), (c) to the extent required by Applicable Law or by any
subpoena or similar legal process (provided that, except in the case of any
ordinary course examination by a regulatory, self-regulatory or governmental
agency, it will use its commercially reasonable efforts to notify the Company of
any such disclosure prior to making such disclosure to the extent permitted by
applicable law, rule or regulation), (d) to any other Secured Party, (e) in
connection with the exercise of any remedies hereunder or under any other
Secured Instrument or any action or proceeding relating to this Agreement or any
other Secured Instrument or the enforcement of rights hereunder or thereunder,
(f) with the consent of the Company or (g) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Collateral Agent or any of its
Affiliates on a nonconfidential basis from a source other than the Company

 

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Collateral Agent on a nonconfidential basis
prior to disclosure by the Company or any of its Subsidiaries; provided that, in
the case of information received from the Company or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

6.16                        Submission to Jurisdiction; Waivers.  Each Grantor
hereby irrevocably and unconditionally:

 

(a)                                 submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and the other Security
Documents to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent

 

39

--------------------------------------------------------------------------------


 

permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law;

 

(b)                             to the extent permitted by applicable law,
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same; and

 

(c)                              waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this section any special, exemplary, punitive or consequential
damages.

 

6.17                        WAIVERS OF JURY TRIAL.  THE COLLATERAL AGENT AND
EACH OF THE GRANTORS AND OTHER SECURED PARTIES PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

6.18                        Holder Representatives’ Rights and Protections. 
With respect to any action taken, permitted or required to be taken, or not
taken by any Holder Representative under this Agreement, whether as an
Applicable Directing Party or otherwise, the conduct of such Holder
Representative shall be governed by the applicable Secured Instruments, and such
Holder Representative shall have the same rights and be entitled to the same
protections and immunities as are set forth in the applicable Secured
Instruments with respect to actions or inaction by it thereunder, as applicable.

 

SECTION 7.
DESIGNATION OF OTHER PARI PASSU LIEN OBLIGATIONS

 

7.1                               Designation of Other Pari Passu Lien
Obligations.  The Company may at any time and from time to time designate
additional obligations (whether outstanding on the date of such designation or
on a prospective “when issued basis”) as obligations that are secured by the
Collateral pursuant to this Agreement in accordance with this Section 7 (it
being understood that if such notice is prospective such designation is
contingent upon the issuance or incurrence of the related obligations) if and
only if such obligations (i) are incurred to Refinance any or all of the Credit
Agreement Obligations or Secured Notes Indenture Obligations in a Qualifying
Refinancing, (ii) are Other Credit Facility Pari Passu Lien Obligations, or
(iii) are Other Secured Notes Pari Passu Lien Obligations.

 

7.2                               Designation Notice; Joinder Agreement.  Upon
receipt by the Collateral Agent of (A) a written certification from a
Responsible Officer of the Company, substantially in the form of Exhibit C (each
a “Notice of Designation”) (i) identifying the obligations it is designating as
“Refinancing Debt” or “Other Credit Facility Pari Passu Lien Obligations” or
“Other Secured Notes Pari Passu Lien Obligations”, as applicable, under this
Agreement, (ii) identifying the Holder Representative with respect thereto,
(iii) in the case of Refinancing Debt, designating whether such Refinancing Debt
will be classified as Credit Facility Obligations or

 

40

--------------------------------------------------------------------------------


 

Secured Notes Obligations, (iv) stating that the incurrence and designation of
such Indebtedness as “Refinancing Debt” or “Other Credit Facility Pari Passu
Lien Obligations” or “Other Secured Notes Pari Passu Lien Obligations”, as
applicable, hereunder is permitted, or is not prohibited, as the case may be, by
the Secured Instruments, and (v) in the case of Refinancing Debt, certifying
that such Refinancing is a Qualifying Refinancing, and (B) a joinder agreement
in respect of such designated obligations substantially in the form of Exhibit D
(each a “Designated Indebtedness Joinder Agreement”) duly executed by the Holder
Representative with respect to such Indebtedness, such Indebtedness will become
“Other Credit Facility Pari Passu Lien Obligations” or “Other Secured Notes Pari
Passu Lien Obligations”, as applicable, hereunder.

 

7.3                               Termination of Designation.  Once designated
as secured pursuant to this Section 7, the relevant Secured Obligations shall
remain secured pursuant to this Agreement until the first to occur of (i) the
termination of this Agreement in accordance with Section 6.12, (ii) the payment
in full of such Secured Obligations (other than contingent indemnification
obligations a claim for which has not been asserted) and (iii) the delivery to
the Collateral Agent of the written consent of the relevant Holder
Representative or Secured Party to the release of the security interest in the
Collateral securing such Secured Obligations.

 

SECTION 8.
PROVISIONS RELATING TO SECURED OBLIGATIONS

 

Each Secured Party shall be bound by the following terms:

 

8.1                               Controlling Agreement.  The Collateral Agent
shall be the secured party under the Security Documents and shall hold the
Collateral for the benefit of all the Secured Parties.  The provisions contained
herein concerning the Collateral and Proceeds shall be controlling,
notwithstanding the terms of any agreement between any Secured Party and any
Grantor under any other document or instrument between such parties, whether or
not any Insolvency Proceeding shall at any time have been commenced with respect
to any Grantor.

 

8.2                               Incorrect Distribution.  If any Secured Party
receives any Proceeds of Collateral or any other Collections in an amount in
excess of the amount such Person is entitled to receive under the terms hereof
or otherwise receives any amounts or property on account of any Collateral
during the continuance of a Notice of Acceleration (or after the commencement of
an Insolvency Proceeding) that is inconsistent with the priorities described in
Section 3.5, such Person shall (a) hold such excess amount in trust for the
benefit of the Collateral Agent until paid over to the Collateral Agent and
(b) shall promptly pay such excess amount to the Collateral Agent or turn such
property over to the Collateral Agent in the same form as received.  The
Collateral Agent shall promptly distribute the amount or property so received in
accordance with the terms of Section 3.5.

 

8.3                               Return of Moneys.  If at any time payment, in
whole or in part, of any Collections distributed hereunder is rescinded or must
otherwise be restored or returned by the Collateral Agent or by any Secured
Party as a preference, fraudulent conveyance or otherwise under any Bankruptcy
Law, then each Person receiving any portion of such moneys agrees, upon demand,
to return the portion of such moneys it has received to the Person responsible
for restoring or returning such moneys; provided that the Credit Agreement
Representative shall not

 

41

--------------------------------------------------------------------------------


 

be required to return any such moneys that have been distributed by the Credit
Agreement Representative to the Lenders or to other third parties, or are
otherwise no longer in the possession of the Credit Agreement Representative in
its capacity as Credit Agreement Administrative Agent, and the Secured Notes
Representative shall not be required to return any such moneys that have been
distributed by the Secured Notes Representative to the Noteholder Secured
Parties or to other third parties, or are otherwise no longer in the possession
of the Secured Notes Representative in its capacity as Trustee.

 

8.4                               Parties Having Other Relationships.  Each
Secured Party acknowledges and agrees that now and in the future the other
Secured Parties or their respective Affiliates may lend to the Company or any of
its Subsidiaries on a basis other than as covered by this Agreement or may
accept deposits from, act as trustee under indentures of, act as servicing bank,
cash management bank or any similar function under any credit relationship with,
and generally engage in any kind of business with the Company or any of its
Subsidiaries, all as if such Person were not a party to this Agreement.  Except
as set forth herein, each Secured Party acknowledges that the other Secured
Parties and their respective Affiliates may exercise all contractual and legal
rights and remedies which may exist from time to time with respect to such other
existing and future relationships without any duty to account therefor to the
other Secured Parties except as necessary to establish compliance with the
provisions of this Agreement.

 

8.5                               Waivers of Rights.  Except as otherwise
expressly set forth herein, so long as any of the Secured Obligations remain
unpaid, the Secured Parties hereby agree to refrain from exercising any and all
rights each may individually (i.e., other than through the Collateral Agent) now
or hereafter have applicable to the Collateral or to exercise any right pursuant
to the Security Documents or the UCC as in effect in any applicable jurisdiction
or under similar provisions of the laws of any jurisdiction or under any
Bankruptcy Law or otherwise dispose of or retain any of the Collateral.  The
Secured Parties hereby agree not to take any action whatsoever to enforce any
term or provision of the Security Documents or to enforce any right with respect
to the Collateral, in conflict with this Agreement or the terms and provisions
of the other Security Documents.

 

8.6                               Permitted Exercise of other Rights.  Except as
otherwise specifically provided in this Section 8, each Secured Party shall have
all the rights and remedies available to it under the Secured Instruments which
are not Security Documents to which they are a party upon the occurrence of a
default or an event of default, each as defined in the relevant Secured
Instrument, or at any other time, and without limiting the generality of the
foregoing, each Secured Party shall have the independent right, exercised in
accordance with the applicable Secured Instruments and applicable law, to do any
of the following:

 

(a)                                 accelerate payment of the Secured
Obligations owing to such Secured Party pursuant to the Secured Instruments
(other than this Agreement and the other Security Documents) to which such
Secured Party is a party;

 

(b)                                 institute suit against any Grantor:
(i) under the terms of the applicable Secured Instruments (excluding this
Agreement and the other Security Documents) for collection of the amounts owing
thereunder or (ii) seeking an injunction, restraining order or any other similar
remedy;

 

42

--------------------------------------------------------------------------------


 

(c)                                  seek the appointment of a receiver for any
Grantor (but not any of the Collateral);

 

(d)                                 join in the filing of  an involuntary
petition under any Bankruptcy Law against any Grantor or file a claim or proof
of claim or proof of interest in any Insolvency Proceeding;

 

(e)                                  during any Insolvency Proceeding of any
Grantor, retain the right to vote as provided for herein; or

 

(f)                                   take any other enforcement action with
respect to any default or event of default pursuant to and in accordance with
the Secured Instruments (other than this Agreement and the other Security
Documents) to which it is a party.

 

8.7                               Amendment and Modification of Secured
Instruments.  The holders of any Secured Obligations and the related Holder
Representative may, at any time and from time to time, without the consent of or
notice to the holders of any other Secured Obligations or other Holder
Representative, change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, such Secured Obligations, or otherwise amend,
modify, waive or supplement in any manner such Secured Obligations, or any
instrument evidencing such Secured Obligations or any agreement under which such
Secured Obligations are outstanding including, without limitation, increasing
the principal amount thereof and/or the applicable margin or similar component
of interest rate thereof.

 

8.8                               Secured Obligations Unconditional.  All rights
and interests of the Secured Parties hereunder, and all agreements and
obligations of the Secured Parties (and, to the extent applicable, the Grantors)
hereunder, shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Secured Instrument;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Secured
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Secured Instrument;

 

(c)                                  any exchange, release, voiding, avoidance
or non-perfection of any Lien in any Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any Refinancing of all or any portion of the Secured
Obligations or any guarantee or guaranty thereof;

 

(d)                                 the commencement or discharge of any
Insolvency Proceeding; or

 

(e)                                  any other circumstances other than
repayment of the outstanding Secured Obligations (other than contingent
indemnification obligations) that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Secured Obligations or any
Secured Party in respect of this Agreement.

 

43

--------------------------------------------------------------------------------


 

SECTION 9.
INSOLVENCY PROCEEDINGS AND RELATED MATTERS

 

9.1                               Insolvency Proceedings and Noteholder-Related
Secured Parties. If any Grantor is subject to any Insolvency Proceeding, each of
the Noteholder-Related Secured Parties:

 

(a)                                 (x) will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) any
Grantor’s use, sale or lease of ‘‘cash collateral’’ (as such term is defined in
Section 363 of the Bankruptcy Code) constituting Credit Facility First Priority
Collateral and/or (y) will agree to permit any Grantor to obtain post-petition
debtor-in-possession financing secured by any Credit Facility First Priority
Collateral (and, to the extent the Liens securing any such post-petition
debtor-in-possession financing on the Credit Facility First Priority Collateral
rank pari passu or senior to the Credit Facility Obligations, the Liens securing
the Secured Notes Obligations on such Credit Facility First Priority Collateral
will be subordinated to such Liens (and all Obligations relating thereto,
including any “carve-out” from such collateral granting administrative priority
status or Lien priority to secure the payment of fees and expenses of the
Trustee or professionals retained by any debtor or creditors’ committee agreed
to by the Credit Facility Representative) to the same extent as such Liens are
subordinated to the Liens securing the Credit Facility Obligations), in each
case, if the Credit Facility Representative desires to permit such use, sale or
lease of cash collateral and/or post-petition debtor-in-possession financing,

 

(b)                                 except as permitted  herein, will not
request adequate protection or other relief in connection with any such use of
cash collateral constituting Credit Facility First Priority Collateral or any
such post-petition debtor-in-possession financing secured by Credit Facility
First Priority Collateral,

 

(c)                                  will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) (x) any
request by the Credit Facility Representative or the Credit Facility Secured
Parties for adequate protection or (y) any objection made by the Credit Facility
Representative or the holders of Credit Facility Obligations to any motion,
relief, action or proceeding claiming a lack of adequate protection, in each
case, with respect to the Credit Facility First Priority Collateral,

 

(d)                                 will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) any motion
for relief from the automatic stay of Section 362 of the Bankruptcy Code or from
any injunction against foreclosure or enforcement in respect of Credit Facility
First Priority Collateral made by the Credit Facility Representative or any
Credit Facility Secured Parties, and, so long as Credit Facility Obligations are
outstanding, will not seek any such relief in respect of the Credit Facility
First Priority Collateral without the consent of the Credit Facility
Representative,

 

(e)                                  will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) any lawful
exercise by any Credit Facility Secured Party of the right to credit bid Credit
Facility Obligations under Section 363(k) of the Bankruptcy Code (or any similar
provision under any applicable Bankruptcy Law) or at any sale in foreclosure of
Credit Facility First Priority Collateral,

 

44

--------------------------------------------------------------------------------


 

(f)                                   will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) any other
request for judicial relief made in any court by any Credit Facility Secured
Party relating to the lawful enforcement of any Lien on Credit Facility First
Priority Collateral,

 

(g)                                  will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) any order
relating to a sale of Credit Facility First Priority Collateral for which the
Credit Facility Representative has consented that provides, to the extent the
sale is to be free and clear of Liens, that the Liens securing the Credit
Facility Obligations and the Liens securing the Secured Notes Obligations on the
Credit Facility First Priority Collateral  will attach to the proceeds of the
sale on the same basis of priority as set forth in this Agreement; provided that
the Noteholder-Related Secured Parties may assert any objection to the bidding
or related procedures proposed to be utilized in connection with such sale that
could be asserted by an unsecured creditor in any Insolvency Proceeding to the
extent not inconsistent, or in violation of,  with the provisions of this
Agreement, and

 

(h)                                 prior to the discharge of Credit Facility
Obligations, will not assert or enforce any claim under Section 506(c) of the
Bankruptcy Code (or any similar provision under any applicable Bankruptcy Law)
senior to or on a parity with the Liens securing the Credit Facility Obligations
and waives any claim it may now or hereafter have arising out of the election by
any Credit Facility Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code (or any similar provision under any applicable Bankruptcy
Law) with respect to the Credit Facility First Priority Collateral.

 

9.2                               Insolvency Proceedings and Credit Facility
Secured Parties. If any Grantor is subject to any Insolvency Proceeding, each of
the Credit Facility Secured Parties:

 

(a)                                 (x) will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) any
Grantor’s use, sale or lease of ‘‘cash collateral’’ (as such term is defined in
Section 363 of the Bankruptcy Code) constituting Secured Notes First Priority
Collateral and/or (y) will agree to permit any Grantor to obtain post-petition
debtor-in-possession financing secured by any Secured Notes First Priority
Collateral (and, to the extent the Liens securing any such post-petition
debtor-in-possession financing on the Secured Notes First Priority Collateral
rank pari passu or senior to the Secured Notes Obligations, the Liens securing
the Credit Facility Obligations on such Secured Notes First Priority Collateral
will be subordinated to such Liens (and all Obligations relating thereto,
including any “carve-out” from such collateral granting administrative priority
status or Lien priority to secure the payment of fees and expenses of the
Trustee or professionals retained by any debtor or creditors’ committee agreed
to by the Secured Notes Representative) to the same extent as such Liens are
subordinated to the Liens securing the Secured Notes Obligations), in each case,
if the Secured Notes Representative desires to permit such use, sale or lease of
cash collateral and/or post-petition debtor-in-possession financing,

 

(b)                                 except as provided herein, will not request
adequate protection or other relief in connection with any such use of cash
collateral constituting Secured Notes First Priority Collateral or any such
post-petition debtor-in-possession financing secured by Secured Notes First
Priority Collateral,

 

45

--------------------------------------------------------------------------------


 

(c)                                  will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) (x) any
request by the Secured Notes Representative or the Noteholder-Related Secured
Parties for adequate protection or (y) any objection made by the Secured Notes
Representative or the holders of Secured Notes Obligations to any motion,
relief, action or proceeding claiming a lack of adequate protection, in each
case, with respect to the Secured Notes First Priority Collateral,

 

(d)                                 will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) any motion
for relief from the automatic stay of Section 362 of the Bankruptcy Code or from
any injunction against foreclosure or enforcement in respect of Secured Notes
First Priority Collateral made by the Secured Notes Representative or any
Noteholder-Related Secured Parties, and, so long as Secured Notes Obligations
are outstanding, will not seek any such relief in respect of the Secured Notes
First Priority Collateral without the consent of the Secured Notes
Representative,

 

(e)                                  will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) any lawful
exercise by any Noteholder-Related Secured Party of the right to credit bid
Secured Notes Obligations under Section 363(k) of the Bankruptcy Code (or any
similar provision under any applicable Bankruptcy Law) or at any sale in
foreclosure of Secured Notes First Priority Collateral,

 

(f)                                   will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) any other
request for judicial relief made in any court by any Noteholder-Related Secured
Party relating to the lawful enforcement of any Lien on Secured Notes First
Priority Collateral,

 

(g)                                  will raise no objection to or otherwise
contest (or support any other Person in objecting to or contesting) any order
relating to a sale of Secured Notes First Priority Collateral for which the
Secured Notes Representative has consented that provides, to the extent the sale
is to be free and clear of Liens, that the Liens securing the Secured Notes
Obligations and the Liens securing the Credit Facility Obligations on the
Secured Notes First Priority Collateral will attach to the proceeds of the sale
on the same basis of priority as set forth in this Agreement; provided that the
Credit Facility Secured Parties may assert any objection to the bidding or
related procedures proposed to be utilized in connection with such sale that
could be asserted by an unsecured creditor in any Insolvency Proceeding to the
extent not inconsistent with, or in violation of, the provisions of this
Agreement, and

 

(h)                                 prior to the discharge of Secured Notes
Obligations, will not assert or enforce any claim under Section 506(c) of the
Bankruptcy Code (or any similar provision under any applicable Bankruptcy Law)
senior to or on a parity with the Liens securing the Secured Notes Obligations
and waives any claim it may now or hereafter have arising out of the election by
any Noteholder-Related Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code (or any similar provision under any applicable Bankruptcy
Law) with respect to the Secured Notes First Priority Collateral.

 

46

--------------------------------------------------------------------------------


 

9.3                               Adequate Protection.

 

(a)                                 Notwithstanding anything to the contrary set
forth in Section 9.1, in any Insolvency Proceeding, (i) if the Credit Facility
Secured Parties (or any subset thereof) are granted adequate protection in the
form of a Lien on additional or replacement collateral and/or a superpriority
administrative expense claim in connection with any post-petition
debtor-in-possession financing and/or use of cash collateral under the
applicable provisions of the Bankruptcy Code or any similar provision under any
applicable Bankruptcy Law, then the Secured Notes Representative, on behalf of
itself or any Noteholder-Related Secured Party, may seek or request adequate
protection in the form of a Lien on such additional or replacement collateral
and/or a superpriority administrative expense claim (as applicable), which Lien
or superpriority administrative expense claim (as applicable) is junior and
subordinated to the first-priority liens and claims with respect thereto and
such post-petition debtor-in-possession financing (and all Obligations relating
thereto) and to all Liens granted as adequate protection to the Credit Facility
Secured Parties on the same basis as the other Liens securing the Secured Notes
Obligations are so junior and subordinated to the Liens securing the Credit
Facility Obligations with respect to Credit Facility First Priority Collateral
and claims with respect thereto under this Agreement and (ii) in the event the
Collateral Agent or the Secured Notes Representative, on behalf of itself or any
Noteholder Secured Party, receives adequate protection in the form of a Lien on
additional or replacement collateral and/or a superpriority administrative
expense claim, then the holders of Credit Facility Obligations shall also be
granted a senior Lien on such additional or replacement collateral and/or a
superpriority administrative expense claim (as applicable) as security and
adequate protection for the Credit Facility Obligations and any such
post-petition debtor-in-possession financing and/or a superpriority
administrative expense claim (as applicable), and any Lien on such additional or
replacement collateral securing or providing adequate protection for the Secured
Notes Obligations and/or superpriority administrative expense claim granted
thereto as adequate protection shall be junior and subordinated to the Liens on
such collateral securing the Credit Facility Obligations and claims with respect
thereto and any such post-petition debtor-in-possession financing (and all
Obligations relating thereto) and any other Liens or claims granted to the
Credit Facility Secured Parties as adequate protection, on the same basis as the
other Liens on the Credit Facility First Priority Collateral securing the
Secured Notes Obligations and claims with respect thereto are so junior and
subordinated to the Liens securing the Credit Facility Obligations under this
Agreement. Without limiting the generality of the foregoing, to the extent that
the Credit Facility Secured Parties are granted adequate protection with respect
to the Credit Facility First Priority Collateral in the form of payments in the
amount of current post-petition fees and expenses, and/or other cash payments,
then the Noteholder-Related Secured Parties shall not be prohibited from seeking
and accepting adequate protection in the form of payments in the amount of
current post-petition incurred fees and expenses, and/or other cash payments (as
applicable), subject to the right of the Credit Facility Secured Parties to
object to the reasonableness of the amounts so sought.

 

(b)                                 Notwithstanding anything to the contrary set
forth in Section 9.2, in any Insolvency Proceeding, (i) if the
Noteholder-Related Secured Parties (or any subset thereof) are granted adequate
protection in the form of a Lien on additional or replacement collateral and/or
a superpriority administrative expense claim in connection with any
post-petition debtor-in-possession financing and/or use of cash collateral under
the applicable provisions of the Bankruptcy Code or any similar provision under
any applicable Bankruptcy Law, then the Credit Facility Representative, on
behalf of itself or any Credit Facility Secured Party, may seek or

 

47

--------------------------------------------------------------------------------


 

request adequate protection in the form of a Lien on such additional or
replacement collateral and/or a superpriority administrative expense claim (as
applicable), which Lien or superpriority administrative expense claim (as
applicable) is junior and subordinated to the first-priority liens and claims
with respect thereto and such post-petition debtor-in-possession financing (and
all Obligations relating thereto) and to all Liens granted as adequate
protection to the Noteholder-Related Secured Parties on the same basis as the
other Liens securing the Credit Facility Obligations are so junior and
subordinated to the Liens securing the Secured Notes Obligations with respect to
Secured Notes First Priority Collateral and claims with respect thereto under
this Agreement and (ii) in the event the Collateral Agent or the Credit Facility
Representative, on behalf of itself or any Credit Facility Secured Party,
receives adequate protection in the form of a Lien on additional or replacement
collateral and/or a superpriority administrative expense claim, then the holders
of Secured Notes Obligations shall also be granted a senior Lien on such
additional or replacement collateral and/or a superpriority administrative
expense claim (as applicable) as security and adequate protection for the
Secured Notes Obligations and any such post-petition debtor-in-possession
financing and/or a superpriority administrative expense claim (as applicable),
and any Lien on such additional or replacement collateral securing or providing
adequate protection for the Credit Facility Obligations and/or superpriority
administrative expense claim granted thereto as adequate protection shall be
junior and subordinated to the Liens on such collateral securing the Secured
Notes Obligations and claims with respect thereto and any such post-petition
debtor-in-possession financing (and all Obligations relating thereto) and any
other Liens or claims granted to the Noteholder-Related Secured Parties as
adequate protection, on the same basis as the other Liens on the Credit Facility
First Priority Collateral securing the Credit Facility Obligations and claims
with respect thereto are so junior and subordinated to the Liens securing the
Secured Notes Obligations under this Agreement. Without limiting the generality
of the foregoing, to the extent that the Noteholder-Related Secured Parties are
granted adequate protection with respect to the Secured Notes First Priority
Collateral in the form of payments in the amount of current post-petition fees
and expenses, and/or other cash payments, then the Credit Facility Secured
Parties shall not be prohibited from seeking and accepting adequate protection
in the form of payments in the amount of current post-petition incurred fees and
expenses, and/or other cash payments (as applicable), subject to the right of
the Noteholder-Related Secured Parties to object to the reasonableness of the
amounts so sought.

 

9.4                               Post-Petition Interest, etc.  As to the Credit
Facility First Priority Collateral, no Noteholder-Related Secured Party shall
oppose or seek to challenge any claim by the Credit Facility Representative or
any holder of Credit Facility Obligations for allowance in any Insolvency
Proceeding of Credit Facility Obligations consisting of Post-Petition Interest 
on account of the Credit Facility First Priority Collateral, without regard to
the existence of the junior Liens of the Noteholder-Related Secured Parties on
the Credit Facility First Priority Collateral.  As to the Secured Notes First
Priority Collateral, no Credit Facility Secured Party shall oppose or seek to
challenge any claim by the Secured Notes Representative or any holder of Secured
Notes Obligations for allowance in any Insolvency Proceeding of Secured Notes
Obligations consisting of Post-Petition Interest on account of the Secured Notes
First Priority Collateral, without regard to the existence of the junior Liens
of the Credit Facility Secured Parties on the Secured Notes First Priority
Collateral.

 

9.5                               Separate Grants of Security and Separate
Classification. Each of the Holder Representatives (on its own behalf and on
behalf of the applicable Secured Parties) and

 

48

--------------------------------------------------------------------------------


 

the Collateral Agent acknowledge and agree that (i) the grant of Liens securing
the Credit Facility Obligations and the grant of Liens securing the Secured
Notes Obligations constitute separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Credit
Facility First Priority Collateral and the Secured Notes First Priority
Collateral, the Credit Facility Obligations and the Secured Notes Obligations
are fundamentally different and must be separately classified in any plan of
reorganization or similar dispositive restructuring plan proposed or confirmed
in any Insolvency Proceeding. If it is held, notwithstanding the intent of the
immediately-preceding sentence, that the claims of the Credit Facility Secured
Parties with respect to their Credit Facility Obligations, on the one hand, and
the claims of the Noteholder-Related Secured Parties with respect to their
Secured Notes Obligations, on the other hand, constitute only one secured claim
(rather than separate classes of senior and junior secured claims), then
(a) with respect to the Credit Facility First Priority Collateral , the Credit
Facility Secured Parties shall be entitled to receive, in addition to amounts
distributed to them from, or in respect of, the Credit Facility First Priority
Collateral in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of claims for Post-Petition Interest, irrespective of
whether such claim for such amounts is allowed or allowable in such Insolvency
Proceeding, before any distribution from, or in respect of, any Credit Facility
First Priority Collateral is made in respect of the claims held by the
Noteholder-Related Secured Parties with respect to the Secured Notes
Obligations, with the Noteholder-Related Secured Parties acknowledging and
agreeing to turn over to the holders of the Credit Facility Secured Parties
amounts otherwise received or receivable by them from the Credit Facility First
Priority Collateral to the extent necessary to effectuate the intent of such
provision, even if such turnover has the effect of reducing the claim or
recovery of the Noteholder-Related Secured Parties, and (b) with respect to the
Secured Notes First Priority Collateral, the Noteholder-Related Secured Parties
shall be entitled to receive, in addition to amounts distributed to them from,
or in respect of, the Secured Notes First Priority Collateral in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of claims for Post-Petition Interest, irrespective of whether such claim for
such amounts is allowed or allowable in such Insolvency Proceeding, before any
distribution from, or in respect of, any Secured Notes First Priority Collateral
is made in respect of the claims under the Credit Facility Obligations, with the
Credit Facility Secured Parties acknowledging and agreeing to turn over to the
Noteholder-Related Secured Parties amounts otherwise received or receivable by
them from the Secured Notes First Priority Collateral to the extent necessary to
effectuate the intent of such provision, even if such turnover has the effect of
reducing the claim or recovery of the Credit Facility Secured Parties.

 

9.6                               Voting.  None of the Secured Parties will
support or vote in favor of any plan of reorganization or other dispositive
restructuring plan that is inconsistent with, or in violation of, the terms of
this Agreement.

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

FS ENERGY AND POWER FUND

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

 

 

BERWYN FUNDING LLC

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

--------------------------------------------------------------------------------


 

 

BRYN MAWR FUNDING LLC

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

 

 

EP AMERICAN ENERGY INVESTMENTS, INC.

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

--------------------------------------------------------------------------------


 

 

FOXFIELDS FUNDING LLC

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

 

 

FSEP TERM FUNDING LLC

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

--------------------------------------------------------------------------------


 

 

EP ALTUS INVESTMENTS, LLC

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

 

 

EP BURNETT INVESTMENTS, INC.

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

--------------------------------------------------------------------------------


 

 

EP SYNERGY INVESTMENTS, INC.

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

 

 

FS ENERGY INVESTMENTS, LLC

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

--------------------------------------------------------------------------------


 

 

FSEP INVESTMENTS, INC.

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

 

 

FSEP-BBH, INC.

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name:

Edward T. Gallivan, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

FS Energy and Power Fund

 

201 Rouse Blvd.

 

Philadelphia, PA 19112

 

Attn: Edward T. Gallivan, Jr., Chief Financial Officer

 

Email: FSEP_Team@fsinvestments.com;

 

credit.notices@fsinvestments.com;

 

eric.long@eigpartners.com;

 

keith.meliones@eigpartners.com;

 

mike.ravvin@eigpartners.com

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

 

 

By:

/s/ Alfred Chi

 

 

Name:

Alfred Chi

 

 

Title:

Vice President

 

 

 

Address for Notices:

 

 

 

 

JPMorgan Chase Bank, N.A.,

 

 

as Collateral Agent

 

 

CIB DMO WLO

 

 

Mail code NY1-C413

 

 

4 Chase Metrotech Center

 

 

Brooklyn, NY, 11245-0001

 

 

ib.collateral.services@jpmchase.com

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as the initial Credit Facility Representative

 

 

 

By:

/s/ Alfred Chi

 

 

Name:

Alfred Chi

 

 

Title:

Vice President

 

 

 

Address for Notices:

 

 

 

 

JPMorgan Chase Bank, N.A.,

 

 

as initial Credit Facility Representative

 

 

CIB DMO WLO

 

 

Mail code NY1-C413

 

 

4 Chase Metrotech Center

 

 

Brooklyn, NY, 11245-0001

 

 

ib.collateral.services@jpmchase.com

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the initial Secured Notes Representative

 

 

 

By:

Karen R. Beard

 

 

Name:

Karen R. Beard

 

 

Title:

Vice President

 

 

 

Address for Notices:

 

 

 

U.S. Bank National Association

 

One Federal Street, 10th Floor

 

Boston, MA 02110

 

Attention of: Karen Beard

 

Email: karen.beard@usbank.com

 

--------------------------------------------------------------------------------